2018 WI 88

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2014AP1240
COMPLETE TITLE:         John McAdams,
                                   Plaintiff-Appellant,
                             v.
                        Marquette University,
                                   Defendant-Respondent.

                               ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:          July 6, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 19, 2018

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               David A. Hansher

JUSTICES:
   CONCURRED:           R.G. BRADLEY, J., concurs (opinion filed).
                        KELLY, J., concurs, joined by R.G. BRADLEY, J.
                        (opinion filed).
  DISSENTED:            A.W. BRADLEY, J., dissents, joined by
                        ABRAHAMSON, J. (opinion filed).
  NOT PARTICIPATING:    ZIEGLER, J., did not participate.

ATTORNEYS:


       For      the    plaintiff-appellant,   there   were   briefs   (in   the
court of appeals) by Richard M. Esenberg, Brian McGrath, Clyde
Taylor, Thomas C. Kamenick, and Wisconsin Institute for Law &
Liberty, Milwaukee.           There was an oral argument by Richard M.
Esenberg.


       For the defendant-respondent, there was a brief (in the
court of appeals) by Stephen T. Trigg, Ralph A. Weber, and Gass
Weber Mullins LLC, Milwaukee.              There was an oral argument by
Ralph A. Weber.
    An   amicus   curiae   brief   was   filed   on   behalf    of   Law   and
University Professors and Academics by Bernardo Cueto and Great
Lakes Justice Center, La Crosse, with whom on the brief were
Erin Elizabeth Mersino and Great Lakes Justice Center, Lansing,
Michigan.


    An amicus curiae brief was filed on behalf of Association
of Jesuit Colleges and Universities by Thomas L. Shriner, Jr.,
Aaron R. Wegrzyn, and Foley & Lardner LLP, Milwaukee.


    An amicus curiae brief was filed on behalf of the State of
Wisconsin by Ryan J. Walsh, chief deputy solicitor general, with
whom on the brief were Brad D. Schimel, attorney general, and
Amy C. Miller, assistant solicitor general.


    An amicus curiae brief was filed on behalf of American
Association of University Professors by Frederick Perillo and
The Previant Law Firm, S.C., Milwaukee, with whom on the brief
were Risa L. Lieberwitz and American Association of University
Professors, and Aaron M. Nisenson, Nancy A. Long, and American
Association of University Professors, Washington, D.C.


    An amicus curiae brief was filed on behalf of Metropolitan
Milwaukee   Association    of   Commerce   by    Michael   B.   Apfeld     and
Godfrey & Kahn, S.C., Milwaukee.


    An amicus curiae brief was filed on behalf of Thomas More
Society by Andrew Bath, Esq. and Thomas More Society, Chicago,
Illinois.


    An amicus curiae brief was filed on behalf of The National
Association of Scholars, Edward J. Erler, Duke Pesta, and Mark
Zunac by James R. Troupis and Troupis Law Office, Cross Plains,


                                    2
with    whom   on   the   brief   was    Kenneth     Chesebro,    Cambridge,
Massachusetts.


       An amicus curiae brief was filed on behalf of the Wisconsin
Association of Independent Colleges and Universities by Andrew
A. Hitt, Michelle L. Dama, and Michael Best & Friedrich LLP,
Madison.
       An amicus curiae brief was filed on behalf of National
Association    of   Manufacturers   by   Bryan     J.   Cahill,   Michael   B.
Apfeld, and Godfrey & Kahn, S.C., Milwaukee.


       An amicus curiae brief was filed on behalf of University
Academic Senate of Marquette University by Amy L. MacArdy and
Reinhart Boerner Van Deuren S.C., Milwaukee.




                                    3
                                                                     2018 WI 88
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2017AP1240
(L.C. No.   2016CV3396)

STATE OF WISCONSIN                        :             IN SUPREME COURT

John McAdams,

            Plaintiff-Appellant,                                  FILED
      v.                                                      JUL 6, 2018
Marquette University,                                           Sheila T. Reiff
                                                             Clerk of Supreme Court
            Defendant-Respondent.




      APPEAL from a judgment and an order of the Circuit Court

for Milwaukee County, David A. Hansher, Judge.                   Reversed and

remanded.



      ¶1    DANIEL   KELLY,   J.   Marquette     University       suspended       a
tenured faculty member because of a blog post criticizing an

encounter between an instructor and a student.             Dr. John McAdams

took exception to his suspension, and brought a claim against

the University for breach of contract.               He asserts that the

contract guarantees to him the right to be free of disciplinary

repercussions for engaging in activity protected by either the

doctrine of academic freedom or the United States Constitution.
The University denies Dr. McAdams' right to litigate his breach
                                                                           No.    2017AP1240


of contract claim in our courts.                           Instead, it says, we must

defer to its procedure for suspending and dismissing tenured

faculty members.               It claims we may not question its decision so

long       as     it     did     not    abuse       its    discretion,    infringe       any

constitutional rights, act in bad faith, or engage in fraud.

       ¶2        The University is mistaken.                  We may question, and we

do   not        defer.         The   University's         internal   dispute     resolution

process is not a substitute for Dr. McAdams' right to sue in our

courts.         The University's internal process may serve it well as

an informal means of resolving disputes, but as a replacement

for litigation in our courts, it is structurally flawed.

       ¶3        The undisputed facts show that the University breached

its contract with Dr. McAdams when it suspended him for engaging

in activity protected by the contract's guarantee of academic

freedom.          Therefore, we reverse the circuit court and remand

this cause with instructions to enter judgment in favor of Dr.

McAdams, conduct further proceedings to determine damages (which

shall include back pay), and order the University to immediately

reinstate          Dr.         McAdams       with         unimpaired     rank,      tenure,

compensation,            and    benefits,     as     required     by   § 307.09     of   the

University's           Statutes        on   Faculty       Appointment,    Promotion      and

Tenure (the "Faculty Statutes").1



       This case is before us on bypass of the court of appeals
       1

pursuant to Wis. Stat. § (Rule) 809.60 (2015-16).       We are
reviewing an order of the Milwaukee County Circuit Court, the
Honorable David A. Hansher presiding, that denied Dr. McAdams'
motion for summary judgment and granted the University's cross-
motion for summary judgment.


                                                2
                                                          No.   2017AP1240


                       I.   FACTUAL BACKGROUND

         A.   Dr. McAdams' Contract with the University

    ¶4   Dr. McAdams has been a professor of political science

at Marquette University since 1977; he received tenure in 1989.

His most recent contract is evidenced by an appointment letter

dated March 1, 2014.    It incorporates, and is therefore subject

to, the University's Faculty Statutes, the Faculty Handbook, and

the other documents identified in the agreement:

         This appointment/contract is subject to the
    University's   statutes    on    Faculty   Appointment,
    Promotion and Tenure [the Faculty Statutes].       As a
    Marquette faculty member, you agree to comply with
    applicable Marquette academic and business policies,
    including those found in the Faculty Handbook,
    University Policies and Procedures (UPP) and the
    Marquette University Intellectual Property Policy.[2]
When we refer to the "Contract" in this opinion, we mean the

appointment   letter   of   March   1,   2014,   along   with   all   the

authorities it incorporates.

    ¶5   "Tenure" at the University means:

    [A] faculty status that fosters an environment of free
    inquiry without regard for the need to be considered
    for reappointment.    Tenure is reserved for Regular
    Faculty who are recognized by the University as having
    the capacity to make unique, significant, and long-
    term future contributions to the educational mission
    of the University.      Tenure is not a reward for
    services performed; it is a contract and property
    right granted in accordance with this Chapter[.]


    2
       The Faculty Statutes and the Faculty Handbook constitute
the equivalent of contract provisions.     See Little Chute Area
Sch. Dist. v. Wis. Educ. Ass'n Council, 2017 WI App 11, ¶31, 373
Wis. 2d 668,   892 N.W.2d 312   ("The  parties   may  agree  to
incorporate another document by reference, . . . .").


                                    3
                                                                    No.   2017AP1240


Faculty   Statute   § 304.02.       Tenured      faculty      are   entitled     to

yearly reappointment:

         Excepting cases of intervening termination for
    cause and cases of leave of absence or retirement as
    provided below, every tenured member of the Regular
    Faculty will be tendered notification of compensation,
    and every non-tenured member of the Regular Faculty
    not otherwise notified as provided in Section 304.07,
    will be tendered an annual reappointment, at a rank
    and compensation not less favorable than those which
    the faculty member then enjoys, . . . .
Faculty Statute § 304.09; see also § 304.07 ("Unless tenured, no

faculty member is entitled to reappointment.").

    ¶6      The   Faculty     Statutes        forbid    the     suspension       or

dismissal of a faculty member without cause:                    "The cognizant

appointing authority of the University may initiate and execute

procedures   by   which   a   faculty       member's   reappointment       may   be

denied or revoked, or any current appointment may be suspended

or terminated, for cause as defined therein."                  Faculty Statute

§ 306.01.

                              B.   The Incident

    ¶7      On November 9, 2014, Dr. McAdams published a post on

his personal blog, the Marquette Warrior, in which he criticized

a philosophy instructor, Cheryl Abbate, for her interchange with

a student attending her Theory of Ethics class.3                    Dr. McAdams'


    3
       Before he published the post, Dr. McAdams contacted
Instructor Abbate for comment.       She refused.   In emailed
conversations with others, she explained that she believed he
contacted her "so it would look like he 'got both sides.'" She
said she believed Dr. McAdams is a "flaming bigot, sexist, and
homophobic idiot," who "wants to insert his ugly face into my
class business to try to scare me into silence."


                                        4
                                                                             No.    2017AP1240


blog post said that, after Instructor Abbate listed a number of

issues on the board, including "gay rights," she "airily said

that 'everybody agrees on this, and there is no need to discuss

it.'"        One of the students approached Instructor Abbate after

class and said that the issue of gay rights should have been

open       for    discussion.          The    blog    post    says    Instructor        Abbate

replied that "some opinions are not appropriate, such as racist

opinions, sexist opinions," that "you don't have a right in this

class       to     make      homophobic       comments,"      that     she   would       "take

offense" if a student opposed women serving in certain roles,

that a homosexual individual would take similar offense if a

student          opposed     gay    marriage,        and    that     "[i]n   this       class,

homophobic comments, racist comments, will not be tolerated."

The blog post says Instructor Abbate "then invited the student

to   drop        the    class."        Dr.    McAdams      commented    that       Instructor

Abbate employed "a tactic typical among liberals now," namely

that "[o]pinions with which they disagree are not merely wrong,

and are not to be argued against on their merits, but are deemed

'offensive' and need to be shut up."                         Dr. McAdams then quoted

Charles Krauthammer for the proposition that "[t]he proper word

for that attitude is totalitarian."                          Finally, the blog post

contained          a    clickable      link     to    Instructor       Abbate's         contact

information and to her own, publicly-available website.4

       ¶8        Two      days     later,     after     having     received        an    email

criticizing            her   conduct    in    this    incident,       Instructor        Abbate

       4
       The entire text of the blog post appears in the attached
exhibit.


                                                5
                                                                                    No.       2017AP1240


filed       a    formal       complaint           against          Dr.     McAdams        with        the

University.           The incident came to national attention after other

media outlets picked up the story from Dr. McAdams' blog post.

Instructor Abbate subsequently received some strongly-worded and

offensive communications (emails, blog comments, and letters)

from     third        parties,       including          some       that        expressed       violent

thoughts.        Almost all of the feedback occurred after the story

spread beyond Dr. McAdams' blog post.

       ¶9       By letter dated December 16, 2014, Dean Richard Holz

suspended Dr. McAdams (with pay), but identified no reason for

doing so.         Dean Holz's follow-up letter of January 30, 2015,

identified        the        blog     post        of    November           9,     2014,        as     the

justification          for    the     suspension.              It       also    stated     the      post

violated        Faculty      Statute       § 306.03,          and       that,     therefore,          the

University        intended       to       revoke       his    tenure       and     terminate          his

employment because his "conduct clearly and substantially fails

to meet the standards of personal and professional excellence

that generally characterizes University faculties."

       ¶10      The    process       for    suspending             or    dismissing       a    tenured

faculty member appears in chapters 306 and 307 of the Faculty

Statutes (the "Discipline Procedure").                              On August 14, 2015, the

University notified Dr. McAdams that, pursuant to the Discipline

Procedure's         requirements,           the    Faculty          Hearing       Committee         (the

"FHC")      would      convene       to    consider          his    case.         The    FHC     is    an

advisory        body    whose       membership         consists          solely    of     University

faculty members.             The FHC described its charge in this case as
follows:


                                                   6
                                                               No.   2017AP1240

         Under both the Faculty Statutes and the Statutes
    for the University Academic Senate, the FHC acts as an
    advisory body in contested cases of appointment non-
    renewal, or for suspension or termination of tenured
    faculty for absolute or discretionary cause.       Its
    advice is presented to the President.     The specific
    charge of the Committee in such cases is to convene a
    hearing "to determine the existence of cause" as
    defined in Sections 306.02 and .03 of the Faculty
    Statutes,   "and  to   make  findings   of   fact  and
    conclusions." Those conclusions may, if the Committee
    finds it is warranted by the evidence, contain a
    recommendation "that an academic penalty less than
    dismissal" be imposed.

(Footnotes omitted.)
    ¶11     One of the FHC's members, Dr. Lynn Turner, publicly

expressed   her   opinion   of   Dr.       McAdams,   his   blog   post,   and

Instructor Abbate, prior to her appointment.                She, along with

several of her colleagues, signed an open letter published in

the Marquette Tribune.      The letter says, in relevant part:

         The following department chairs in the Klingler
    College of Arts & Sciences deplore the recent
    treatment of a philosophy graduate student instructor
    by political science professor John McAdams on his
    Marquette Warrior blog.    We support Ms. Abbate and
    deeply regret that she has experienced harassment and
    intimidation as a direct result of McAdams's actions.
    McAdams's actions——which have been reported in local
    and national media outlets——have harmed the personal
    reputation of a young scholar as well as the academic
    reputation of Marquette University.        They have
    negatively affected campus climate, especially as it
    relates to gender and sexual orientation.    And they
    have led members of the Marquette community to alter
    their behavior out of fear of becoming the subject of
    one of his attacks.

         Perhaps worst of all, McAdams has betrayed his
    role as a faculty member by pitting one set of
    students against another, by claiming the protection
    of academic freedom while trying to deny it to others,
    and by exploiting current political issues to promote
    his personal agenda.    This is clearly in violation

                                       7
                                                                            No.    2017AP1240

          of . . . the Academic Freedom section of Marquette's
          Faculty Handbook[.]

                . . . .

               McAdams . . . has failed to meet the standards we
          aspire to as faculty, as well as the broader ethical
          principles that guide Marquette's mission as a Jesuit,
          Catholic institution.
          ¶12   Dr. McAdams requested that Dr. Turner recuse herself

from the FHC's work because the letter created the appearance of

bias against him.             The FHC unanimously rejected the request,

stating that the letter evidenced no disqualifying bias because,

inter      alia,   her    comments     did       not     bear    on   the    issues      the

committee would decide.           In any event, the FHC said, this cannot

be    a    disqualifying      factor   because          "every   single      one    of   the

committee members present at our last meeting admit to having

formed a prior positive or negative opinion of the propriety of

Dr. McAdams's Nov. 9, 2014 blog post."                    The FHC said it would be

unable to do its work if its membership were limited to those

who had not already formed an opinion about the subject matter

of Dr. McAdams' case.

          ¶13   Over   the    course   of        four    days,    the     FHC      received

documentary and testimonial evidence from the University and Dr.

McAdams.         After    completing      its     work,    the    FHC   forwarded        its

report, titled "In the Matter of the Contested Dismissal of Dr.

John C. McAdams" and dated January 18, 2016 (the "Report"), to

the       University's       President,      Michael       Lovell.           The     Report

concludes as follows:

               The Committee [the FHC] therefore concludes that
          discretionary  cause   under   FS  [Faculty  Statute]
          § 306.03 has been established, but only to the degree
          necessary to support a penalty of suspension.     The
                                             8
                                                                     No.    2017AP1240

       Committee    concludes   that   the    University   has
       established neither a sufficiently egregious failure
       to meet professional standards nor a sufficiently
       grave lack of fitness to justify the sanction of
       dismissal. Instead, the Committee concludes that only
       a lesser penalty than dismissal is warranted.       The
       Committee   thus   recommends  that   Dr.   McAdams  be
       suspended, without pay but with benefits, for a period
       of no less than one but no more than two semesters.
In keeping with its role as an advisory body, the Report made

only a recommendation to President Lovell:                    "For the reasons

stated     above,   the   Committee    recommends       that    the      University

suspend Dr. McAdams, without pay but with benefits, for a period

of one to two semesters."

       ¶14   By letter of March 24, 2016 (the "Discipline Letter"),

President    Lovell   informed   Dr.     McAdams   that,       after       "carefully

reviewing [the FHC's] report along with the transcriptions of

your formal hearing last September," he had "decided to accept

your   fellow   faculty     members'       recommendation      to     suspend     you

without pay."       The suspension became effective April 1, 2016,

and was to continue until the end of the fall 2016 semester.

President    Lovell——on    his   own   initiative——added            an   additional

term to the FHC's recommended sanction.            He informed Dr. McAdams

that his resumption of duties (and pay) would be "conditioned

upon   you   delivering    a   written      statement    to    the       President's

Office by April 4, 2016," which would be shared with Instructor

Abbate, and which must contain the following:

       •   Your   acknowledgement   and acceptance   of  the
           unanimous judgment of the peers who served on the
           Faculty Hearing Committee.

       •   Your affirmation and commitment that your future
           actions and behavior will adhere to the standards
           of higher education as defined in the Marquette

                                       9
                                                            No.   2017AP1240

          University Faculty Handbook, Mission Statement and
          Guiding Values.

    •    Your acknowledgement that your November 9, 2014,
         blog post was reckless and incompatible with the
         mission and values of Marquette University and you
         express deep regret for the harm suffered by our
         former graduate student and instructor, Ms. Abbate.
Dr. McAdams refused to write the required letter.

                        II.   PROCEDURAL HISTORY

    ¶15    On May 2, 2016, Dr. McAdams filed a complaint against

the University in the Milwaukee County Circuit Court, asserting

(inter   alia)   that   the   University   breached   his   Contract     by

suspending and then dismissing him.5         He demanded damages, an

injunction requiring reinstatement as a tenured member of the

Marquette faculty, and costs and attorneys' fees.           Both parties


    5
       Dr. McAdams' complaint contained six counts, which (in
summary form) claimed the following:

    (1) The University breached the Contract when                  it
    suspended him without cause on December 16, 2014;

    (2) The University breached the Contract when it
    suspended him without cause and without pay on April
    1, 2016;

    (3) The University breached the Contract when it
    failed to tender reappointment contracts for the 2015-
    16 and 2016-17 academic years;

    (4) The   University    breached   the Contract  by
    conditioning his reinstatement to the faculty on
    submission of a letter accepting the FHC's judgment
    and expressing regret for his actions;

    (5) The University breached his due process rights as
    guaranteed by the Contract; and

    (6) The University breached the Contract's              implied
    covenant of good faith and fair dealing.


                                   10
                                                                          No.    2017AP1240


eventually moved for summary judgment.                       On May 4, 2017, the

circuit      court    issued     a   decision     and   order     granting        summary

judgment in favor of the University and dismissing Dr. McAdams'

complaint with prejudice.6

       ¶16    The    circuit     court     concluded    it    must    defer       to     the

University's resolution of Dr. McAdams' claims:                           "[T]he Court

finds the following:              (1) The FHC Report deserves deference;

(2) The      [suspension]        letter    from    President        Lovell       deserves

deference; . . . ."          McAdams v. Marquette Univ., No. 2016CV3396,

Order for Summary Judgment, 7 (Cir. Ct. for Milwaukee Cty. May

4, 2017).       It said it must defer because "public policy compels

a   constraint       on    the   judiciary       with   respect      to    Marquette's

academic decision-making and governance," out of a recognition

that       "[p]rofessionalism        and    fitness     in    the     context       of     a

university professor are difficult if not impossible issues for

a jury to assess."          Id. at 11.

       ¶17    The circuit court also concluded that the University's

internal       dispute      resolution      process     afforded          Dr.     McAdams

sufficient          "due    process":             "[T]he      Court        finds         the

following:      . . . (3) Dr. McAdams was afforded due process that

he was entitled to during the FHC hearing; . . . ."                             Id. at 7.

It explained that "Dr. McAdams expressly agreed as a condition

of his employment to abide by the disciplinary procedure set

forth in the Faculty Statutes," procedures that the court said


       6
       The Honorable David A. Hansher presided at the summary
judgment hearing, authored the summary judgment decision and
order, and issued the judgment.


                                            11
                                                    No.    2017AP1240


afforded "Dr. McAdams . . . a detailed, quasi-judicial process

which gave him an adequate opportunity to meaningfully voice his

concerns."   Id. at 11.

    ¶18   We accepted Dr. McAdams' petition to bypass the court

of appeals and now reverse the circuit court's judgment.




                               12
                                                                                No.    2017AP1240


                                 III.    STANDARD OF REVIEW

       ¶19    We    review        the   disposition         of   a     motion    for    summary

judgment      de    novo,        applying     the    same    methodology         the    circuit

courts apply.          Green Spring Farms v. Kersten, 136 Wis. 2d 304,

315, 401 N.W.2d 816 (1987); see also Borek Cranberry Marsh, Inc.

v.     Jackson      Cty.,        2010 WI 95,       ¶11,       328 Wis. 2d 613,        785
N.W.2d 615         ("We    review       the    grant    of       a    motion    for     summary

judgment de novo, . . . .").                   First, we "examine the pleadings

to determine whether a claim for relief has been stated."                                 Green

Spring Farms, 136 Wis. 2d at 315.                            Then, "[i]f a claim for

relief has been stated, the inquiry . . . shifts to whether any

factual issues exist."                  Id.     Summary judgment is appropriate

only "if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of

law."        Wis.    Stat.       § 802.08(2)        (2015-16)7;        see     also    Columbia

Propane, L.P. v. Wis. Gas Co., 2003 WI 38, ¶11, 261 Wis. 2d 70,

661 N.W.2d 776 (citing § 802.08(2) (2001-02)).

       ¶20    The         only      dispute         before       us      is     the      proper

interpretation of a contract.                  This presents a question of law,

which we review de novo.                 Deminsky v. Arlington Plastics Mach.,

2003 WI 15,          ¶15,         259 Wis. 2d 587,             657 N.W.2d 411

("Interpretation of a contract is a question of law which this

court reviews de novo.").

       7
       All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.


                                               13
                                                                                       No.    2017AP1240


                                           IV.     DISCUSSION

       ¶21        Before we reach the merits of Dr. McAdams' complaint,

we must explain why we do not defer, as the circuit court did,

to    the         results        of        the    University's          internal         Discipline

Procedure.          We will then address Dr. McAdams' claim that the

University breached his Contract.

                           A.     Deference to the University

       ¶22        The    circuit           court       deferred       to     the       University's

conclusion         that     it    had       not       breached    the      Contract          for   three

reasons.          First, it said Dr. McAdams agreed to be bound by the

University's            Discipline          Procedure.           McAdams,        No.    2016CV3396,

Order       for    Summary       Judgment,            11.      Second,      it    analogized        the

Discipline Procedure to an arbitration and concluded that it

must afford the results of the University's process the same

deference we give to arbitration awards.                              See id. at 13-14.              And

third, it said it should defer to the University for the same

reasons we have historically given either "great weight" or "due

weight" deference to administrative agency decisions.8                                         See id.

at 11-13.          For the reasons we discuss below, we will not defer

to    the    University          on    any       of    these     bases.          And   neither      the

circuit court nor the University has offered any other ground

upon which we could conclude that Dr. McAdams' right to litigate

his    contract          claim        in    our       courts     is   either       foreclosed        or

limited.


       8
       See Harnischfeger Corp. v. LIRC, 196 Wis. 2d 650, 659–60,
539 N.W.2d 98 (1995), overruled by Tetra Tech EC, Inc. v. DOR,
2018 WI 75, ¶¶82-84, ___ Wis. 2d ___, ___ N.W.2d ___.


                                                      14
                                                                           No.   2017AP1240


       ¶23    We begin with the proposition that "litigants must be

given their day in court.               Access to the courts is an essential

ingredient      of    the      constitutional      guarantee        of    due    process."

Piper v. Popp, 167 Wis. 2d 633, 644, 482 N.W.2d 353 (1992); see

also    Armstrong         v.     Manzo,     380 U.S. 545,        552     (1965)      ("A

fundamental requirement of due process is 'the opportunity to be

heard.'        It    is   an     opportunity      which     must    be    granted      at   a

meaningful      time       and    in    a   meaningful       manner."            (citation

omitted)); see also State ex rel. Universal Processing Servs. of

Wis., LLC v. Circuit Court of Milwaukee Cty., 2017 WI 26, ¶5,

374 Wis. 2d 26,        892 N.W.2d 267       ("The     Wisconsin      Constitution

requires      the    state       to    provide    a    judicial      system      for    the

resolution of disputes.                Access to state courts for conflict

resolution      is     thus      implicit    in       the   state    constitution.");

Penterman v. Wis. Elec. Power Co., 211 Wis. 2d 458, 474, 565
N.W.2d 521 (1997) ("The right of access to the courts is secured

by    the    First   and       Fourteenth   Amendment[s].            It    entitles     the

individual to a fair opportunity to present his or her claim.

Such a right exists where the claim has a 'reasonable basis in

fact or law.'        Judicial access must be 'adequate, effective, and

meaningful.'" (footnote and citations omitted) (quoted sources

omitted)).




                                            15
                                                                       No.   2017AP1240


         ¶24     The scope of judicial review is, however, subject to

statutory and judicially-developed limitations.9                     And, of course,

parties         may    choose    to   have    their   disputes    resolved    through

extra-judicial means, thereby confining the judiciary's review

to   a        very    limited   role.10      We    conclude   that   none    of   these

substitutionary           or    limiting     principles   apply   to   Dr.   McAdams'

contract dispute with the University.11

         9
       See, e.g., Wis. Stat. § 227.57 (describing scope of
judicial review afforded to administrative agency decisions);
Ottman v. Town of Primrose, 2011 WI 18, ¶35, 332 Wis. 2d 3, 796
N.W.2d 411 (describing the court's common-law certiorari review
as limited to: "(1) whether the municipality [or administrative
agency or inferior tribunal] kept within its jurisdiction;
(2) whether it proceeded on a correct theory of law; (3) whether
its action was arbitrary, oppressive, or unreasonable and
represented its will and not its judgment; and (4) whether the
evidence was such that it might reasonably make the order or
determination in question").
         10
       See,   e.g.,   Wis.  Stat.   § 788.10(1)(a)-(d)   (limiting
judicial   review   of   arbitration   awards   to   circumstances
"(a) [w]here the award was procured by corruption, fraud or
undue means; (b) [w]here there was evident partiality or
corruption on the part of the arbitrators, or either of them;
(c) [w]here the arbitrators were guilty of misconduct in
refusing to postpone the hearing, upon sufficient cause shown,
or in refusing to hear evidence pertinent and material to the
controversy; or of any other misbehavior by which the rights of
any party have been prejudiced; [or] (d) [w]here the arbitrators
exceeded their powers, or so imperfectly executed them that a
mutual, final and definite award upon the subject matter
submitted was not made"); Joint Sch. Dist. No. 10, Jefferson v.
Jefferson Educ. Ass'n, 78 Wis. 2d 94, 116, 253 N.W.2d 536 (1977)
("Under common law rulings, an award may be set aside for fraud
or partiality or gross mistake by the arbitrator; fraud or
misconduct by the parties affecting the result; or want of
jurisdiction in the arbitrator.").
         11
       Neither the University nor the circuit court identified
any statutory limitations on the scope of judicial review
available in this case, and so we do not address any here.


                                              16
                                                                              No.   2017AP1240


            1.       Contractual Limitations on Judicial Review

    ¶25        The    most    obvious    reason       we    will   not    defer       to   the

University is simply that the parties never agreed that its

internal Discipline Procedure would either replace or limit the

adjudication of their contract dispute in our courts.                                      They

certainly could have agreed to an extra-judicial resolution of

their contract dispute.              This is a common feature in society

today    and    is    accomplished       most     often     through      an    arbitration

agreement.           "[A]rbitration is a matter of contract[,] and a

party cannot be required to submit to arbitration any dispute

which he has not agreed to submit."                        Joint Sch. Dist. No. 10,

Jefferson      v.     Jefferson     Educ.    Ass'n,        78 Wis. 2d 94,         101,   253
N.W.2d 536       (1977)      (internal      quotation       mark    omitted)        (quoting

United    Steelworkers         v.   Warrior       &   Gulf      Navigation          Co.,   363
U.S. 574, 582 (1960)); see also Dane Cty. v. Dane Cty. Union

Local    65,        AFSCME,    AFL-CIO,       210 Wis. 2d 267,           278–79,      565
N.W.2d 540 (Ct. App. 1997) (Arbitration "is an informal process,

where the parties have bargained to have a decision maker who is

not restricted by the formalistic rules that govern courtroom

proceedings.").         It is true, as the University argues, that Dr.

McAdams agreed he would submit to the University's Discipline

Procedure when he accepted the Contract.                           But the Discipline

Procedure does not describe an arbitration-style agreement.

    ¶26        Our exhaustive review of the Faculty Statutes reveals

no indication that the University and Dr. McAdams agreed the

Discipline Procedure would supplant the courts or limit their




                                             17
                                                                 No.   2017AP1240


review of a contractual dispute.12             Two of the Faculty Statutes

acknowledge Dr. McAdams' right to seek judicial adjudication of

his   claims.        The   first   describes    the   right   negatively      by

demarcating a period of time in which the parties agree not to

litigate:

           So long as the periodic compensation and benefits
      provided by the faculty member's appointment are both
      continued,   and  during   such  further   periods   of
      negotiation, mediation, hearing, or review as the
      parties may mutually stipulate, both parties shall
      diligently continue in good faith to attempt a
      mutually-acceptable resolution of the issues between
      them by one or more of the procedures described in the
      three preceding sections, and neither shall, during
      such period, resort to or encourage litigation,
      demonstration, or tactics of duress, embarrassment, or
      censure   against  the   other;  provided   that   this
      paragraph shall not be construed so as to require the
      University to continue the faculty member's duty
      assignment during such period.
Faculty    Statute    § 307.08     (emphasis    added).   That     period    had

elapsed by the time Dr. McAdams filed his suit because his pay

had been terminated and the Discipline Procedure had concluded.




       As an integrated part of the Contract, we interpret the
      12

Faculty Statutes as we would any other contract provision.
Seitzinger v. Cmty. Health Network, 2004 WI 28, ¶22, 270
Wis. 2d 1, 676 N.W.2d 426 ("The primary goal in contract
interpretation is to give effect to the parties' intentions. We
ascertain the parties' intentions by looking to the language of
the contract itself." (citation omitted)); see also Tufail v.
Midwest Hosp., LLC, 2013 WI 62, ¶28, 348 Wis. 2d 631, 833
N.W.2d 586 (stating that courts construe contract language
"according to its plain or ordinary meaning, . . . consistent
with 'what a reasonable person would understand the words to
mean under the circumstances'" (internal citation omitted)
(quoted source omitted)).


                                       18
                                                                 No.   2017AP1240


So this provision recognizes Dr. McAdams' right to bring his

claim to court.

       ¶27    The   Faculty     Statutes    also     contain    an     explicit,

positively-stated recognition of Dr. McAdams' right to litigate:

            To the extent that none of the foregoing
       procedures produces a resolution of the issues arising
       out of a timely objection to a faculty member's non-
       renewal, suspension, or termination, at or prior to
       the time specified in the preceding paragraph, the
       University   shall,  for   a  period  of   six  months
       thereafter, or until the final determination of any
       judicial action which may be commenced within such
       period to test the validity of the non-renewal,
       suspension, or termination, hold itself ready to
       reinstate the faculty member, with unimpaired rank,
       tenure, compensation, and benefits, to the extent that
       the faculty member's entitlement thereto may be
       judicially adjudged or decreed, or conceded by the
       University in such interval.
Faculty      Statute   § 307.09    (emphasis       added).     This    provision

unambiguously recognizes that the University's suspension and

dismissal decisions are subject to litigation in our courts.                    It

was with good reason that the University conceded, during oral

arguments, that it had no express agreement with Dr. McAdams

that   the    Discipline      Procedure    would    preclude   his     right    to
litigate his cause here.

       ¶28    The University and Dr. McAdams could have agreed that

the court would defer to the Report and Discipline Letter in the

same way we defer to arbitration decisions.                  They could have

done that, but they did not.               They did the opposite:              The

University agreed it would defer to the court's adjudication of

Dr. McAdams' right to reinstatement.




                                      19
                                                                   No.   2017AP1240


    ¶29     The Faculty Statutes' description of our role does not

resemble the method by which we review arbitration awards.                     When

we review a party's challenge to such a decision, we focus on

the process that produced the award:                    "[T]he court will not

overturn the arbitrator's decision for mere errors of law or

fact,     but   only   when    'perverse        misconstruction    or     positive

misconduct [is] plainly established, or if there is a manifest

disregard of the law, or if the award itself is illegal or

violates strong public policy.'"                 City of Madison v. Madison

Prof'l Police Officers Ass'n, 144 Wis. 2d 576, 586, 425 N.W.2d 8

(1988) (alteration in original) (quoted source omitted).                        We

will confirm arbitration awards even when they are incorrect:

"Because arbitration is what the parties have contracted for,

the parties get the arbitrator's award, whether that award is

correct or incorrect as a matter of fact or of law."                  Id.

    ¶30     The Faculty Statutes do not contemplate this type of

review.     They actually anticipate that the court will reach the

merits of Dr. McAdams' claim.                  The purpose of the "judicial

action" identified in Faculty Statute § 307.09 is to "test the

validity" of the suspension.             It is not to test the process that

led to the suspension; it is instead to determine whether there

was a legitimate basis for it.              This is a question of merit, not

procedure.

    ¶31     The   University        makes      this   understanding     even   more

explicit by pledging to "hold itself ready to reinstate" the

faculty     member     "to    the    extent      that   the   faculty     member's
entitlement     thereto      may    be   judicially     adjudged   or    decreed."


                                          20
                                                                              No.   2017AP1240


Faculty     Statute       § 307.09.         This       is   not     evocative          of    an

arbitration-style          review,       which     would     exhaust          itself        upon

declaring       the     decision    is    either       defective        or     sound.          A

declaration that a faculty member is entitled to reinstatement

is a substantive evaluation of the underlying dispute's merits.

Thus,    the    Faculty     Statutes      acknowledge        that       the    court        will

conduct an unabridged inquiry into the parties' compliance with

their contractual obligations, not an arbitration-style review.

    ¶32        Therefore, the circuit court erred when it concluded

it must defer to the University because "Dr. McAdams expressly

agreed    as    a     condition     of    his    employment        to    abide       by     the

disciplinary          procedure    set    forth        in   the    Faculty          Statutes,

incorporated by reference into his contract."                          See McAdams, No.

2016CV3396, Order for Summary Judgment, 11.                       The circuit court's

analysis ended prematurely because it failed to even mention the

Faculty   Statutes        that     describe      the    relationship          between       the

University's        Discipline      Procedure      and      Dr.   McAdams'          right     to

bring the dispute to court.

    ¶33        We conclude that the Contract's plain meaning is that

the parties did not agree that the Discipline Procedure would

substitute for, or limit, Dr. McAdams' right to litigate in our

courts.        This cannot end our analysis, however, because the

circuit    court       deferred     to   the     University       on    the     additional

ground that the Discipline Procedure is analogous to an arbitral

proceeding.         It concluded that the Report and Discipline Letter

are entitled to the same deference we afford to arbitration
awards, see id. at 13-14, even if there was no agreement that


                                            21
                                                                         No.   2017AP1240


the   Discipline      Procedure      would     authoritatively          resolve   their

dispute.

   2.    The Discipline Procedure's Fundamental Procedural Flaws

      ¶34   The Report and Discipline Letter are not entitled to

deference as something comparable to an arbitration award.                           The

Discipline Procedure is an intricate, thorough, and extensive

process.     Indeed, at least superficially, it closely resembles a

judicial proceeding.             In light of the 123-page Report the FHC

produced, the process obviously consumed a great deal of several

faculty members' attention and valuable time.                      But all of this

cannot make up for the unacceptable bias with which the FHC was

infected, or the FHC's lack of authority to bind the parties to

its     decision.        Although     these        shortcomings     are     enough    to

convince us that we must not defer to the Discipline Procedure's

results, there is an even greater shortcoming at the heart of

the process:        The Discipline Procedure has nothing to say about

how   the   actual       decision-maker       is    to   decide   the     case.      The

Faculty Statutes recognize that, at Marquette University, the

authority to suspend or dismiss tenured faculty members rests

exclusively       with     the    president,       and   that     his     exercise    of

discretion     is     subject       to   no        procedural     requirements        or

limitations.        There is no process here to which we can defer.

We will address each of these defects in turn.

                                          *

      ¶35   The     FHC,    to   which   the       Faculty   Statutes      commit    the

responsibility for conducting the Discipline Procedure, was not
an impartial tribunal.            But it is the only entity authorized by


                                          22
                                                                                  No.    2017AP1240


the Discipline Procedure to hear testimony from the contesting

parties.     "[T]he Faculty Hearing Committee (hereinafter the FHC)

serves as the advisory body in cases of contested appointment

non-renewal,        and     suspension               or     termination           (hereinafter

dismissal)     of    a      tenured         faculty         member     for        absolute      or

discretionary cause."            Faculty Statute § 307.07(1).                       The FHC is

"composed    of     seven       tenured      faculty         members     elected          by   the

faculty as a whole under the supervision of the Committee on

Committees and Elections."              § 307.07(6).

    ¶36     The FHC holds hearings at which the faculty member may

participate       with     assistance           of        counsel.       Faculty          Statute

§ 307.07(11),       (14).        It    is    the          University's    responsibility,

through its designee, to present the case against the faculty

member.       § 307.07(13)           ("The       University          Administration            must

appear at the hearing by a designated representative, and it

must make the initial showing.").                           The FHC may receive both

documentary and testimonial evidence.                         § 307.07(10), (15).               The

University bears the burden of making its case with "clear and

convincing    evidence          in    the    record         considered       as     a     whole."

§ 307.07(13).

    ¶37     Once the FHC has received the parties' evidence and

conducted its deliberations, it issues "findings of fact and

conclusions."        Faculty         Statute         § 307.07(18).           If     it    decides

dismissal     is     not     warranted,              "its     findings       of         fact    and

conclusions    will       set    forth      a        recommendation      to       that     effect

together with supporting reasons."                          See id.      Finally, the FHC




                                                23
                                                                     No.    2017AP1240


conveys its findings of fact and conclusions to the University

president and to the affected faculty member.                 § 307.07(19).

      ¶38    The Faculty Statutes describe a procedure and tribunal

that, on their face, are characteristic of an arbitral system.

Confidence in an arbitration's outcome, however, is predicated

on confidence in the arbitrator.                That is why we presume parties

intend their arbitrators to be impartial.                See Borst v. Allstate

Ins. Co., 2006 WI 70, ¶3, 291 Wis. 2d 361, 717 N.W.2d 42 ("We

adopt    a   presumption         of   impartiality    among    all    arbitrators,

whether named by the parties or not."); Nicolet High Sch. Dist.

v. Nicolet Educ. Ass'n, 118 Wis. 2d 707, 712-13, 348 N.W.2d 175

(1984) ("A final and binding arbitration clause signifies that

the     parties    to    a   labor      contract     desire   to     have    certain

contractual disputes determined on the merits by an impartial

decision-maker whose determination the parties agree to accept

as final and binding." (quoting City of Oshkosh v. Oshkosh Pub.

Library       Clerical       &    Maint.    Emps.     Union   Local     796–A,     99
Wis. 2d 95,       103,    299 N.W.2d 210      (1980));    Diversified      Mgmt.

Servs., Inc. v. Slotten, 119 Wis. 2d 441, 448, 351 N.W.2d 176

(Ct. App. 1984) ("If parties are to be encouraged to submit

their disputes to arbitration as an alternative to litigation,

they must be assured an impartial tribunal.").                  Cf. Commonwealth

Coatings Corp. v. Cont'l Cas. Co., 393 U.S. 145, 147 (1968)

(stating that federal statutory "provisions show a desire of

Congress to provide not merely for any arbitration but for an

impartial one").         That is also why, with respect to arbitrations
governed by the Wisconsin Arbitration Act, we will set aside an


                                           24
                                                               No.    2017AP1240


award "[w]here there was evident partiality . . . on the part of

the arbitrators."     Wis. Stat. § 788.10(1)(b).

    ¶39    In this case, the FHC's impartiality was compromised

by one of its members.     Prior to her appointment to the FHC, Dr.

Lynn Turner made her opinion of Dr. McAdams and his blog post

available for all to see and read.             By subscribing her name to

an open letter published in the Marquette Tribune, Dr. Turner:

    a.    Deplored Dr. McAdams' treatment of Ms. Abbate;

    b.    Expressed   support    for     Ms.   Abbate's    position    in   the
          dispute;

    c.    Asserted that Ms. Abbate had been harassed and
          intimidated as a direct result of Dr. McAdams' blog
          post;

    d.    Stated that Dr. McAdams had harmed                  Ms.     Abbate's
          personal and academic reputation;

    e.    Claimed Dr. McAdams had created a negative campus
          climate and caused members of the Marquette community to
          fear becoming subjects of his attacks;

    f.    Accused Dr. McAdams of betraying his role as a faculty
          member by asserting the protection of academic freedom
          and exploiting political issues to further his personal
          agenda;

    g.    Stated that Dr. McAdams' action was a clear violation
          of the Academic Freedom section of the Faculty Handbook;
          and

    h.    Concluded that Dr. McAdams had "failed to meet the
          standards we aspire to as faculty, as well as the
          broader ethical principles that guide Marquette's
          mission as a Jesuit, Catholic institution."
    ¶40    Remarkably,     the     FHC     said     this     evidenced       no

disqualifying bias because she had not commented on anything the

FHC would be considering.        The Report Dr. Turner helped produce



                                    25
                                                    No.    2017AP1240


says otherwise, as evidenced by the following excerpts (keyed to

the lettered paragraphs above):

    a.   "[T]he Committee concludes that the University has
          established by clear and convincing evidence that Dr.
          McAdams's conduct with respect to his November 9, 2014
          blog post violated his obligation to fellow members of
          the Marquette community by recklessly causing indirect
          harm to Ms. Abbate through his conduct, harm that was
          substantial, foreseeable, easily avoidable, and not
          justifiable."

    b.   "As the AAUP has feared, Dr. McAdams's use of selective
          quotations from Ms. Abbate's classroom and after-class
          discussion has resulted in a chilling effect on Ms.
          Abbate——indeed she is no longer on the campus to speak
          at all."

         "Ms. Abbate, who was by all indications a star
         graduate student, was unable to focus on preparing her
         dissertation topic defense by the end of November."

    c.   "University spokesperson Brian Dorrington later stated,
          in reference to Dr. McAdams's suspension, that '[t]he
          university has a policy in which it clearly states
          that it does not tolerate harassment . . . .'"

    d.   "Dr. McAdams has also stated that he does not have an
          obligation to protect the reputations of members of
          the Marquette community."    "Dr. McAdams has stated
          that the harm to Ms. Abbate occurred due only to
          truthful reporting of facts."    "[I]t was 'Abbate's
          actions,' not his, 'that caused the problem.'"   "Dr.
          McAdams does not accept that Ms. Abbate was harmed by
          this incident."

    e.   "The speech of other faculty at Marquette          may   be
          chilled as well as a result of this incident."

         "Junior faculty in the Political Science Department
         appear to have great anxiety that they may be Dr.
         McAdams's next targets . . . ."

    f.   "If the University presses forward, Dr. McAdams
          promises, Marquette will 'become ground zero in the
          battle over freedom of expression in academia' and
          will be 'the poster child for political correctness on
          America's campuses.'"
                                  26
                                                            No.   2017AP1240

      g.    "But academic freedom has its limits, limits that are
             slightly more pronounced in the case of extramural
             statements, and Dr. McAdams's Nov. 9 blog post
             exceeded those limits by recklessly causing harm
             indirectly to Ms. Abbate that was substantial,
             foreseeable, easily avoidable, and not justified."

      e.    "The Committee therefore concludes that this conduct
             clearly and substantially failed to meet the standard
             of personal and professional excellence that generally
             characterizes University faculties."
If Dr. Turner did not know she would be addressing matters on

which she had already taken a very public and definite stand,

she   should    have   recused   herself    once   she   discovered     the

connection.

      ¶41   The Faculty Handbook says that a "member of . . . the

Faculty     Hearing    Committee    whose    impartiality     might      be

compromised by participating in the processing of the grievance

ought to recuse himself or herself from consideration of the

grievance."     Faculty Handbook art. 8.02 (Conflicts of Interest).

Parties to an arbitration agreement may contractually calibrate

the level of bias they find acceptable, and we will generally




                                   27
                                                                           No.   2017AP1240


accept whatever standard upon which they agree.13                           The Faculty

Statutes, however, do not describe the level of disqualifying

bias.       But     we   take    notice       that     the     American      Arbitration

Association says that an arbitrator should "have no relation to

the underlying dispute or to the parties or their counsel that

may   create      an   appearance      of    bias,"    nor     should      she   have   any

"personal      or      financial       interest       in     the     results      of    the

proceeding."14           And    when    an        arbitrator       fails    to   disclose

information that may call his impartiality into question, we

inquire into



      13
       "The judiciary should minimize its role in arbitration as
judge of the arbitrator's impartiality.      That role is best
consigned to the parties, who are the architects of their own
arbitration process, and are far better informed of the
prevailing ethical standards and reputations within their
business."    Richco Structures v. Parkside Vill., Inc., 82
Wis. 2d 547, 561, 263 N.W.2d 204 (1978) (quoting Commonwealth
Coatings Corp. v. Cont'l Cas. Co., 393 U.S. 145, 151 (1968)
(White, J., concurring)); see also Richco Structures, 82 Wis. 2d
at 557 ("Because arbitration is a contractual arrangement,
albeit endorsed and implemented by statute, our construction of
'evident partiality' should also be structured to enhance the
parties' opportunity to assess an arbitrator's qualifications
with a minimum of judicial interference.").    Cf. Sphere Drake
Ins. Ltd. v. All Am. Life Ins. Co., 307 F.3d 617, 620 (7th Cir.
2002) ("Parties are free to choose for themselves to what
lengths they will go in quest of impartiality. . . . [A]ll
participants may think the expertise-impartiality tradeoff
worthwhile; the [federal] Arbitration Act does not fasten on
every industry the model of the disinterested generalist
judge.").
      14
       See   American    Arbitration   Association,   Employment:
Arbitration Rules and Mediation Procedures 15 (available at
https://www.adr.org/sites/default/files/employment_arbitration_r
ules_and_mediation_procedures_0.pdf) (listing qualifications of
neutral arbitrators).


                                             28
                                                                    No.    2017AP1240

       whether the reasonable person, as a party to the
       arbitration proceeding, upon being advised of the
       undisclosed matters, would have such doubts regarding
       the prospective arbitrator's impartiality that he or
       she would investigate further, would demand that the
       arbitration be conducted on terms which would provide
       checks on the arbitrator's exercise of discretion, or
       would take other protective measures to assure an
       impartial arbitration and award.
Richco Structures v. Parkside Vill., Inc., 82 Wis. 2d 547, 562,

263 N.W.2d 204 (1978).

       ¶42   Under    any   reasonable        standard   of    impartiality,      Dr.

Turner would be disqualified.                 She publicly inserted herself

into   the   dispute     and   expressed       a   personal     interest    in    its

outcome.     And she did not just express her opinions on these

matters in passing——she committed herself to them in writing.

Having done so, she could not decide the FHC proceedings in

favor of Dr. McAdams without contradicting what she had already

said to the entire Marquette University campus.                    These are not

anonymous members of the public to whom she would be admitting

that   her   initial     convictions      were     mistaken.       They    are    her

professional colleagues and students.               The natural human impulse

to resist acknowledging a mistake, especially in light of the

audience to whom she would be making the acknowledgement, is

sufficiently powerful to affect Dr. Turner's consideration of

the dispute.       If an arbitrator evidenced this level of bias, we

would set aside the resulting award.                The FHC's composition was

unacceptably compromised by Dr. Turner's bias.

                                         *

       ¶43   The     Discipline   Procedure        is    not   analogous     to    an
arbitration proceeding, as the circuit court assumed, for the

                                         29
                                                                               No.   2017AP1240


further      reason    that    it    resulted     in    mere      advice,        not    in   an

authoritative       decision.         The    point     of    an    arbitration          is    to

produce a final and binding resolution of the parties' dispute.

City of Manitowoc v. Manitowoc Police Dep't, 70 Wis. 2d 1006,

1012, 236 N.W.2d 231 (1975) (stating that "an arbitration award

must   finally      settle     the   controversy");          Dundon       v.     Starin,      19
Wis. 278      (*261),    283-85      (*266-67)       (1865)       (reversing         judgment

because the arbitration award was not "final and definite"); see

also Dane Cty. Union Local 65, AFSCME, AFL-CIO, 210 Wis. 2d at

279    ("Arbitration          is    also    designed        to    bring        an      end    to

controversy.          Employees, unions and employers all rely on the

finality of arbitration decisions in ordering their affairs.").

       ¶44    The     Discipline     Procedure,        however,      is    incapable          of

producing such a result.               The Report says the FHC is just an

advisory      body:       "Under     both    the     Faculty       Statutes          and     the

Statutes for the University Academic Senate, the FHC acts as an

advisory body in contested cases of appointment non-renewal, or

for suspension or termination of tenured faculty for absolute or

discretionary cause."              See Faculty Statute § 307.07(1) ("[T]he

Faculty Hearing Committee . . . serves as the advisory body in

cases of contested appointment non-renewal, and suspension or

termination . . . of a tenured faculty member for absolute or

discretionary cause.").               In keeping with the nature of that

body, it issues nothing authoritative.                      The Report says the end

result of the FHC's work is merely advice:                        "[The FHC's] advice

is presented to the President."                  See § 307.07(18) ("If the FHC
concludes      that     an    academic      penalty     less      than     dismissal          is


                                            30
                                                                             No.   2017AP1240


warranted by the evidence, its findings of fact and conclusions

will set forth a recommendation to that effect . . . .").

       ¶45     If    we     are   supposed          to    defer     to    the   Discipline

Procedure         because    of   its    resemblance         to    an    arbitration,     the

analogy does not hold up.                 This process cannot produce one of

its    essential         hallmarks.       We    defer      to     arbitration      decisions

because they are authoritative resolutions of the disputes they

address.           The    Discipline      Procedure         produced       advice,    not   a

decision.         We do not defer to advice.

                                               *

       ¶46     The FHC's lack of authority leads us to the final

reason       we     cannot    give      arbitration-style            deference       to   the

University's decision to suspend Dr. McAdams:                               There was no

relevant process to which we could defer.                          In one sense, all of

the time, energy, and resources that went into the Discipline

Procedure and the richly-detailed Report are distractions from

the necessary focus of our analysis.                        Neither the FHC nor the

Report decided anything.                It was President Lovell, not the FHC,

who decided whether Dr. McAdams would be disciplined.                                It was

President Lovell, not the FHC, who decided the nature of the

discipline that should be imposed.                       It was President Lovell, not

the FHC, who had the authority to impose the discipline.                              It was

President Lovell who actually meted out the discipline when he

sent Dr. McAdams the Discipline Letter.                           And it was President

Lovell who created the conditions on reinstatement that have

kept     Dr.      McAdams    in    suspension            limbo.         Consequently,     the




                                               31
                                                                     No.   2017AP1240


Discipline Letter, not the FHC's Report, is the relevant point

of reference.15

       ¶47    We assume, for the purpose of this case only, that the

University     must   engage   the   Discipline         Procedure's    mechanisms

before it disciplines a tenured faculty member.16                          But as a

matter of process, the Discipline Procedure controls only the

FHC,    not   the   president.       To        the   extent   it   references    the



       15
       We note that Dean Holz's letter of January 30, 2015,
suggests the University's Board of Trustees may play some role
in the dismissal of a faculty member (it says discipline "shall
become effective at the time of approval by the University's
Board of Trustees").     However, nothing in the Report, the
Faculty Handbook, the Faculty Statutes, the Contract, or any
other authoritative documents in the record indicates that the
Board of Trustees had any role in Dr. McAdams' suspension or
dismissal.     Nor does the Discipline Letter, authored by
President Lovell, mention any role for the Board of Trustees.
Indeed, with respect to imposition of the sanctions, the letter
speaks exclusively in the first person, indicating President
Lovell's   understanding  that   disciplinary  authority   lies
exclusively with him.
       16
       We offer this caveat because the Discipline Procedure
does not explicitly determine the order of events.          For
instance, Faculty Statute § 307.07(1) simply says the FHC is
"the advisory body" with respect to suspension of a tenured
faculty member.   It does not say the contest must be submitted
to the FHC, and as discussed above, it has no authority to
resolve the contest anyway. And although Article 4, § 1.01.1(1)
of the Faculty Handbook says the FHC must comply with the
Discipline Procedure, it does not impose a similar requirement
on the president.      Perhaps that mandate exists in other
documents governing the University's procedures, but nothing in
the record expressly requires the president to wait until the
FHC completes its work before dismissing a tenured faculty
member. We have not been asked to opine on this question, and
the answer ultimately has no effect on our analysis in this
case; the purpose of this aside is to confirm we are not
deciding the question.


                                          32
                                                                   No.    2017AP1240


president's role at all, it does nothing but identify him as the

recipient of the FHC's advice.

      ¶48   The Discipline Procedure is silent with respect to how

the president must proceed after receiving the Report.                        Nor is

there any separate set of rules, procedures, or standards that

describe    what   the   president      must   do   with   the    FHC's       advice.

Based on the material before us, the president may adopt the

advice in its entirety, reject it out of hand, pick and choose

amongst the findings and conclusions, or add his own.                      Although

the Discipline Letter indicates President Lovell carefully read

the Report and adopted the FHC's suspension recommendation, the

Discipline Procedure did not require him to do so.                     Nor is there

any rule, procedure, or standard that forbade his sua sponte

imposition of the additional conditions that resulted in Dr.

McAdams'    unending     suspension——conditions        the       FHC    had     never

considered.

      ¶49   As a matter of process, therefore, there is a hard

break between the Discipline Procedure and the actual decision

to suspend Dr. McAdams.       While the dispute was in the hands of a

body that had no authority to resolve it (the FHC), the case was

subject to the detailed Discipline Procedure.                However, once it

reached the actual decision-maker (President Lovell), there were

no   procedures    to    govern   the    decision-making         process.         The

Discipline Procedure does not tell President Lovell how to reach

his decision, and nothing in the record before us suggests the

president's decision must have any relationship to the FHC's
work.   As far as the Faculty Statutes and Faculty Handbook are


                                        33
                                                                               No.    2017AP1240


concerned,           the    president     may    proceed    as    if     the    Report      said

nothing but that the FHC had completed the Discipline Procedure.

Consequently,          the        efficient    cause   of   Dr.    McAdams'          suspension

without pay was the Discipline Letter, and there is no evidence

that it resulted from any prescribed procedure at all.                                  It was

the       product      of     President        Lovell's     exercise       of     unfettered

discretion.                Even     if   we    were    inclined     to     defer       to   the

authoritative resolution of Dr. McAdams' case (as opposed to the

FHC's Report), there is quite literally nothing to which we

could apply an arbitration-style review.

                3.   The Administrative Agency Deference Doctrine

          ¶50    The circuit court             also said it would defer                 to the

University's decision for the same reasons the judiciary often

defers          to   administrative           agency   decisions.              McAdams,      No.

2016CV3396, Order for Summary Judgment, 11.                            The circuit court

cited an Ohio intermediate appellate court for this proposition,

which      said,       in    pertinent        part:     "Even      though       we . . . are

hesitant to equate a private university's hearing powers to that

of    a     statutorily           mandated     administrative       body,       we    do    find

rationale and guidance from the standard of review adopted by

administrative agencies, especially when the involved parties

have bound themselves contractually."                       Yackshaw v. John Carroll

Univ. Bd. of Trs., 624 N.E.2d 225, 228 (Ohio Ct. App. 1993).

          ¶51    We will not defer to the University's decision under

the Yackshaw rationale for two reasons.                           First, the basis for

Yackshaw's analogy no longer obtains in Wisconsin.                               We recently
ended the practice of deferring to an administrative agency's


                                                34
                                                                                  No.    2017AP1240


conclusions of law.17               We decided the practice was unsound in

principle,      and       there   is    no    apparent         reason       it    would      become

sounder    if    we       resurrected        it        for   use    in     contract      disputes

between two private parties.

    ¶52     Second,         Yackshaw's        analysis             is    flawed       because    it

deferred    to       a    dispute      resolution            process       that       incorporated

several of the fundamental defects discussed above.                                       At John

Carroll University the process of dismissing a professor begins

with a hearing before the Faculty Board of Review (the "FBR").

See id. at 226-27.              Like the FHC here, the FBR is composed of

university employees.             See id. at 226-28.                    And like the process

we are considering today, the FBR does not actually resolve the

disputes it hears.              It just makes recommendations to the Board

of Trustees.         See id. at 226-27.                  The Yackshaw opinion suggests

the Board of Trustees enjoys the same autonomy as the University

president       in       this   case.        It         is   not        bound    by    the   FBR's

recommendation, and there are apparently no rules, procedures,

or standards that govern how it actually makes its decision.

See id.      It could accept, reject, or alter the FBR's work at

will.      See id.          The dispute resolution process described by

Yackshaw allowed the Board to exercise unfettered discretion in

terminating one of its professors.


    17
       Tetra   Tech   EC,   Inc.   v.   DOR,  2018 WI 75,   ¶3,
___ Wis. 2d ___, ___ N.W.2d ___.    By "conclusions of law" we
mean both the interpretation of the law and the application of
that law to the facts of a case.     See id., ¶¶3, 108.   In this
context, deference would include interpretation of the Contract
and its application to undisputed facts.


                                                  35
                                                                             No.   2017AP1240


      ¶53   Additionally,         Yackshaw's          deference       appears       to    have

been founded on the court's unwarranted attribution of the non-

authoritative     FBR's     procedures      to        the    authoritative         Board    of

Trustees' decision.         It seems the court was especially impressed

by the FBR's six-day hearing in which it received forty-five

exhibits and heard from fifteen witnesses who together produced

a nine-hundred page transcript.                 So when it said "we find that

the university did not deny Yackshaw's procedural rights under

his   contract,"      it    was    presumably           referring       to     the       FBR's

procedures.      See id. at 229.           It certainly could not have been

referring to the actual decision-maker——the Board of Trustees——

whose decision was not subject to any procedural requirements or

standards   at    all.       We    cannot       take        guidance    from       Yackshaw,

therefore, because it did not analyze whether a court should

defer to a defendant's standard-free assessment of a plaintiff's

claims, which is what happened both there and here.

      ¶54   Yackshaw's       value     is         further        weakened           by     its

tendentious    rejection      of    McConnell         v.     Howard    University,         818
F.2d 58 (D.C. Cir. 1987) as an "obscure" case in which the court

was preoccupied by questions unrelated to deference.18                             McConnell

squarely addressed the same deference proposition at issue in

Yackshaw,     which    in    turn     is        the     same     argument          Marquette

University advances here.             See McConnell, 818 F.2d at 67-68.

      18
       "McConnell seems to be the obscure one. . . . [T]he
McConnell court appeared preoccupied, and rightfully so, with
the failure of the university to honor the contract." Yackshaw
v. John Carroll Univ. Bd. of Trs., 624 N.E.2d 225, 228-29 (Ohio
Ct. App. 1993).


                                           36
                                                                          No.   2017AP1240


After thorough consideration, the McConnell court rejected it in

terms bordering on exasperation.                 See id. at 67.          Accepting this

proposition, it said, would mean that "any Trustees' decision to

fire   a     tenured     faculty    member       is    largely    unreviewable,      with

judicial scrutiny limited to a modest inquiry as to whether the

Trustees' decision was 'arbitrary,' 'irrational' or infected by

improper motivation."           Id.    It understood that deference in this

context would demote tenure from a substantive right to a matter

of mere procedure:              "Such a reading of the contract renders

tenure a virtual nullity.               Faculty members like Dr. McConnell

would have no real substantive right to continued employment,

but only certain procedural rights that must be followed before

their appointment may be terminated."                     Id.     This, it said, is

"an astonishing concept."             Id.    We agree.

       ¶55      The Milwaukee County Circuit Court here nonetheless

determined       that     the   administrative         agency     deference     doctrine

required        it   to     defer     because          "[t]he     parties'       contract

incorporates a specialized standard for cause that focuses on

issues     of    professional       duties       and    fitness    as     a   university

professor."             McAdams,    No.     2016CV3396,          Order    for    Summary

Judgment, 11.          "Professionalism and fitness in the context of a

university professor," it said, "are difficult if not impossible

issues for a jury to assess."                     Id.      We cannot credit this

rationale——judges and juries frequently address themselves to

some of the most complex matters in life.                       When a case presents

issues beyond our ken, we turn to expert witnesses.                             McConnell
conclusively answers the circuit court's concern as well:


                                            37
                                                                   No.   2017AP1240

      [W]e do not understand why university affairs are more
      deserving of judicial deference than the affairs of
      any other business or profession.      Arguably, there
      might be matters unique to education on which courts
      are   relatively  ill   equipped  to   pass   judgment.
      However, this is true in many areas of the law,
      including, for example, technical, scientific and
      medical issues. Yet, this lack of expertise does not
      compel courts to defer to the view of one of the
      parties in such cases.    The parties can supply such
      specialized knowledge through the use of expert
      testimony.
McConnell, 818 F.2d at 69.

      ¶56   If    academics    are    capable    of   discussing      university

affairs in their cloisters, there is no reason they cannot do so

as   experts     in   our   courts.     The   complexity     of   a   contract's

subject     matter     does   not     convince   us   that    we      must    give

administrative-agency style deference to one of the disputing

parties.




                                        38
                                                                                   No.   2017AP1240


                                                *

       ¶57   In    sum,       we   do     not        defer    to      the    University          for

contractual       reasons       because     the        Contract        does    not        say    the

Discipline Procedure either substitutes for litigation in our

courts or limits our review.                We also do not afford arbitration-

style deference to the University's decision because the FHC was

compositionally biased, the Discipline Procedure did not (and

could not) produce an authoritative decision, and the individual

with the authority to resolve the dispute was subject to no

procedures        whatsoever.           Finally,        we      do     not    defer       to     the

University        in    the     manner     we        have    previously            deferred       to

administrative          agencies    because           that   practice         is    unsound       in

principle.

       ¶58   The dissent says we should nonetheless defer to the

University, and that failing to do so "renders meaningless a key

part of shared governance, reducing the faculty's role in this

decisionmaking          to    nothing."              Dissent,        ¶173.         The     author,

however, does not identify the key part of shared governance we

have    rendered        meaningless,       nor        could      she.         The        faculty's

authority to share in the University's governance comes from the

Faculty Statutes and Faculty Handbook, not some formless notion

of what shared governance ought to be.                               We have taken these

authorities        as    they      are,    and        scrupulously           examined          their

provisions.        The faculty's role is what our opinion says it is

because that is the arrangement upon which the University and

its faculty members have agreed.                     It is not our place to rewrite
their management structure to give the faculty a more muscular


                                                39
                                                                       No.    2017AP1240


role    in      the    University's      affairs    than    they   currently     have.

Because the dissent identified no Faculty Statute or Faculty

Handbook provision that we have overlooked or misconstrued, we

decline         the    implicit     invitation      to     disregard      what   these

authorities so plainly say.

                       B.   Merits of the Suspension Decision

       ¶59      Dr. McAdams says that publishing his blog post is an

act of academic freedom and that the Contract protects him from

discipline because of such acts.                 The circuit court decided this

case on cross-motions for summary judgment, which means we apply

the same methodology as the circuit court upon review.

       ¶60      This     methodology     requires    that    we    first     determine

whether Dr. McAdams has stated a claim upon which relief can be

granted.         See Green Spring Farms, 136 Wis. 2d at 315.                        The

University does not argue here that Dr. McAdams has failed to

state       a   claim,      and   our   review   confirms     that   he      adequately

alleged the existence of an enforceable contract and that each

count identifies an alleged failure to abide by the Contract's

terms.

       ¶61      The next step in our summary judgment analysis is to

determine whether one of the parties is entitled to judgment as

a matter of law.19           In this case, that determination turns on two

       19
       See Wis. Stat. § 802.08(2); see also Columbia Propane,
L.P. v. Wis. Gas Co., 2003 WI 38, ¶11, 261 Wis. 2d 70, 661
N.W.2d 776 (citing § 802.08(2) (2001-02)).  To the extent there
are factual disputes, we have accepted the version favorable to
the University.       We conclude that these minor factual
differences are not material because they had no substantive
effect on our analysis.


                                            40
                                                                   No.   2017AP1240


issues.     The first is whether the doctrine of academic freedom

encompasses the publication of Dr. McAdams' blog post.                      If it

does, then we must decide whether the University nonetheless had

"discretionary cause" to suspend Dr. McAdams.

               1.   Academic Freedom and the Blog Post

    ¶62     Although   we   address        ourselves   to    the    concept     of

"academic freedom," we do so only to the extent necessary to

determine    whether   it   reaches    Dr.     McAdams'     blog   post.       Our

analysis is narrowly focused and begins with the definition of

"academic freedom" as it appears in the University's Faculty

Handbook:

         Academic freedom is prized as essential to
    Marquette University and to its living growth as a
    university.    Professorial academic freedom is that
    proper to the scholar-teacher, whose profession is to
    increase knowledge in himself/herself and in others.
    As proper to the scholar-teacher, academic freedom is
    grounded on competence and integrity.

         When scholar-teachers carry on their academic
    lives in educational institutions, integrity requires
    both respect for the objectives of the institution in
    which they choose to carry on their academic lives and
    attention to the task of reevaluating these objectives
    as a necessary condition of living growth in human
    institutions.

         The   University,  because   it  prizes   academic
    freedom,    proposes    the    following    safeguards*
    [footnoting a reference to the AAUP's Statement of
    Principles of Academic Freedom] to that freedom:

    a. The teacher is entitled to full freedom in research
       and in the publication of results, subject to the
       adequate performance of his/her other academic
       duties; but research for pecuniary return should be
       based upon an understanding with the authorities of
       the institution.


                                      41
                                                               No.   2017AP1240

      b. The teacher is entitled to freedom in the classroom
         in discussing his/her subject.    This freedom must
         be integrated with the right of the students not to
         be victimized and the rights of the institution to
         have its accepted aims respected.

      c. The college or university teacher is a citizen, a
         member of a learned profession, and an officer of
         an educational institution.   When he/she speaks or
         writes as a citizen, he/she should be free from
         institutional censorship or discipline, but his/her
         special position in the civil community imposes
         special obligations.   As a man/woman of learning
         and an educational officer, he/she should remember
         that the public may judge his/her profession and
         institution by his/her utterances.    Hence, he/she
         should at all times be accurate, should exercise
         appropriate restraint, should show respect for the
         opinions of others, and should make every effort to
         indicate that he/she is not an institutional
         spokesperson.
Faculty Handbook, III.C. (Rights and Responsibilities, Academic

Freedom).

      ¶63   The University acknowledges this definition came from

the   American    Association      of    University     Professors'       1940

Statement   of   Principles   on   Academic   Freedom    and    Tenure    (the

"1940 Statement").20    During their arguments, both the University

and Dr. McAdams had recourse to that document, as well as to

subsequent, AAUP-authored,21 explanatory documents such as the

1970 Interpretive Comments (the "1970 Comments").              Consequently,

we will refer to those sources as necessary to understand the

scope of the academic freedom doctrine.
      20
       The Report said "all [University] faculty members are
guaranteed academic freedom, defined in the Faculty Handbook
using language taken directly from [AAUP's] groundbreaking 1940
Statement of Principles on Academic Freedom and Tenure."
      21
       We refer to the          American    Association    of    University
Professors as the "AAUP."

                                    42
                                                                           No.    2017AP1240


       ¶64    The AAUP, which participated as amicus curiae, said

the    doctrine       of    academic      freedom     comprises       three      elements:

teaching;      research;         and    extramural    comments.          The     categories

correspond       to        the    separately-lettered            paragraphs        in    the

University's definition (see                 supra   Faculty Handbook, III.C.).

The University and Dr. McAdams agree that we should understand

the blog post as an "extramural comment," a type of expression

made    in    Dr.     McAdams'         personal,    not    professorial,         capacity.

Because the parties agree the blog post is covered by one of the

categories of academic freedom, the contest is over whether its

contents remove the doctrine's protection.

       ¶65    The definition of "extramural comment" recognizes that

a professor occupies a "special position in the community," one

that    comes       with    "special       obligations."22          In    the     original

definition in the 1940 Statement, and in the definition above,

these       special    obligations         included        the   duty     to     "exercise

appropriate restraint," to "show respect for the opinions of

others," and to "make every effort to indicate that they are not

speaking for the institution."23                   However, the AAUP recognizes

that    the    special       obligations      "are        generally      not    viewed   as

       22
       American    Association     of    University   Professors
[hereinafter "AAUP"],    Policy Documents and Reports,      1940
Statement of Principles on Academic Freedom and Tenure, with
1970 Interpretive Comments 14 (11th ed. 2014) (available at
https://www.aaup.org/file/1940%20Statement.pdf);    see     also
Faculty Handbook, III.C. (Academic Freedom).
       23
       See AAUP, Policy Documents and Reports, 1940 Statement of
Principles   on   Academic   Freedom  and   Tenure,   with   1970
Interpretive   Comments  14   (11th  ed.   2014)  (available   at
https://www.aaup.org/file/1940%20Statement.pdf).


                                             43
                                                                  No.   2017AP1240


binding obligations."            The Report, after tracing the evolving

nature of these "special obligations," essentially agreed:

     [I]t   appears  that  the   nature  of   the  "special
     obligations" that limit a faculty member's freedom to
     make extramural statements has changed.         It is
     doubtful that there is any longer a binding obligation
     to be "accurate" at all times in making such
     statements, or to "exercise appropriate restraint," or
     to "show respect for the opinions of others," on pain
     of dismissal.
     ¶66       The Report observed that the special obligations now

appear    to    be   "'responsibilities      to   their    subject,     to   their
students, to their profession, and to their institution;' the

obligation to be clear that they are not speaking for their

institution;         and   the      'particular     obligation    to     promote

conditions of free inquiry and to further public understanding

of   academic        freedom.'"24       We   will    use    the   University's

understanding of "special obligations" in our analysis.



     24
       The FHC's Report said it took this understanding of
"special obligations" from the 1970 Comments. It chose to adopt
this interpretation for three reasons:

     First, Marquette's definition of academic freedom is
     taken essentially verbatim from the 1940 Statement,
     and there is nothing in the Faculty Handbook that
     indicates any intent to depart from the 1940 Statement
     as employed and understood by universities generally.
     Second, the 1970 Interpretive Comments were approved
     not just by the AAUP, but by the Association of
     American Colleges, of which Marquette University is a
     member.   Third, whatever plausibility the conditions
     had as a limit on extramural freedom in 1940, by 2015,
     or even by 1980 when Section 307.07 of the Faculty
     Statutes was adopted, such a constricted view of the
     freedom to engage in public debate would be far
     outside the mainstream, and there is no indication
     that   Marquette's  administration  or   faculty   view
                                                      (continued)
                               44
                                                                     No.       2017AP1240


       ¶67    The documents on which both parties rely also provide

the analytical structure we are to use in analyzing whether an

extramural      comment     has    lost   the    protection   of     the       academic

freedom doctrine.         It is a two-step process, in which the first

determines whether the comment itself demonstrates the faculty

member is clearly unfit to serve:                "The controlling principle is

that    a    faculty    member's    expression      of   opinion    as     a    citizen

cannot       constitute    grounds    for       dismissal   unless       it     clearly

demonstrates      the     faculty    member's     unfitness   for     his       or   her

position."25      If the comment meets this standard, the second part

of the analysis considers the broader context of the faculty

member's complete record before deciding whether the extramural

comment is protected by the doctrine of academic freedom:                            "[A]

final decision should take into account the faculty member's




       Marquette's adoption of the norms of academic freedom
       as atypical.

     At least one other court has used the AAUP's subsequent
publications to interpret and limit the reach and effect of the
special obligations. See Adamian v. Jacobsen, 523 F.2d 929, 935
(9th Cir. 1975) ("That the University has adopted the Statement
of Principles virtually word for word suggests that it also
accepts the narrowing interpretation placed on it by the
Association.").
       25
       AAUP, Policy Documents and Reports, 1940 Statement of
Principles on Academic Freedom and Tenure with 1970 Interpretive
Comments    15    n.6    (11th   ed.    2014)   (available    at
https://www.aaup.org/file/1940%20Statement.pdf)        (internal
quotation mark omitted) (quoting AAUP, Policy Documents and
Reports, Committee A Statement on Extramural Utterances 31 (11th
ed. 2014)).


                                          45
                                                                                  No.   2017AP1240


entire      record      as     a    teacher           and    scholar."26              The     Report

demonstrates the FHC adopted this analytical structure.

      ¶68     The      University's        briefing,          however,      introduced           two

problematic       aspects      to    the    analysis.            First,         the    University

failed to limit the initial inquiry to a consideration of what

the blog post, on its face, says about Dr. McAdams' fitness to

serve as a professor.               Whereas the FHC-endorsed structure begins

with a tight focus on the relationship between the comment (and

only the comment) and the professor's fitness, the University

now   says       the    question      is        whether       the    extramural             comments

"clearly demonstrate the faculty member's unfitness for their

position      considering          their    entire          record    as    a     teacher        and

scholar."           Although        the    University's             formulation             properly

recites     the     two      elements      of    the        analysis,      it    flattens        the

inquiry into one step.              And in doing so, it expanded the initial

step so broadly that it subsumed the entire analysis.                                         It is

important to keep the two parts of the analysis separate because

the   first      step     serves     the    critically          important         function        of

keeping our focus where it belongs——on the extramural comment

itself.      The AAUP says this step provides a stringent standard

of proof for dismissal.               So strict, in fact, that "[e]xtramural

utterances rarely bear upon the faculty member's fitness for the

position."27




      26
           Id.
      27
           Id.


                                                 46
                                                                            No.      2017AP1240


      ¶69    The University introduced a second problematic aspect

to   the    analysis      when    it    uncoupled       the      doctrine       of   academic

freedom     from    any    stable       reference       points.          The     University

posited that educational institutions assume academic freedom is

just one value that must be balanced against "other values core

to their mission."          Some of those values, it says, include the

obligation     to    "take       care     not      to   cause      harm,    directly         or

indirectly, to members of the university community," "to respect

the dignity of others and to acknowledge their right to express

differing     opinions,"         to    "safeguard[]        the    conditions         for    the

community     to    exist,"       to    "ensur[e]        colleagues        feel      free    to

explore undeveloped ideas," and to carry out "the concept of

cura personalis," which involves working and caring "for all

aspects of the lives of the members of the institution."                                 These

are worthy aspirations, and they reflect well on the University.

But they contain insufficiently certain standards by which a

professor's compliance may be measured.                       Setting the doctrine of

academic     freedom      adrift       amongst     these    competing       values       would

deprive the doctrine of its instructive power; it would provide

faculty members with little to no guidance on what it covers.

      ¶70    Combined,      these       two     problematic        aspects       allow      the

University     to    use    any       extramural        comment     as     an    excuse      to

reconsider a faculty member's association with the institution,

which is what occurred here.                  The University's analysis did not

begin with an inquiry into whether the blog post, on its face,

is so egregious that it clearly demonstrates that Dr. McAdams is
unfit to serve as a professor.                   Instead, it used the extramural


                                              47
                                                                             No.    2017AP1240


comment merely as a key to open a door onto a broad vista of

considerations         in     which   it    compared       the      professor's       entire

career and person against the University's mission to care "for

all aspects of the lives of the members of the institution."

The extramural comment is not supposed to be a key to other

materials the University may wish to place in the "unfitness"

balance.        The extramural comment goes in the balance alone.

Only     if    the     balance    clearly        tips     to    "unfitness"         may   the

University          then    proceed    to   a     comprehensive           review     of   Dr.

McAdams' career.

       ¶71     On the other hand, the analytical structure described

by the AAUP, and adopted by the FHC, provides a stable framework

within      which     to    evaluate    whether         the    doctrine      of     academic

freedom protects a specific extramural comment.                              Although the

doctrine may not be susceptible to precise definition, still it

is sufficiently certain that it can inform faculty members what

is required of them.28            The AAUP properly limits the analysis to

whether       the    actual    extramural       comment,       on   its    face,     clearly

demonstrates that the professor is unfit to serve.                                 This very

narrow inquiry explains why the AAUP can confidently state that

"[e]xtramural utterances rarely bear upon the faculty member's

fitness       for    the    position."29        If   we   adopted      the    alternative


       28
       See Mgmt. Comput. Servs., Inc. v. Hawkins, Ash, Baptie &
Co., 206 Wis. 2d 158, 178, 557 N.W.2d 67 (1996) ("[A] contract
must be definite as to the parties' basic commitments and
obligations.").
       29
            See supra n.25.


                                            48
                                                                        No.   2017AP1240


structure now favored by the University, academic freedom would

be    nothing    but    a   subjective,      post-hoc      analysis     of    what    the

institution might find unacceptable after watching how events

unfolded.       And this would likely chill extramural comments to

the    point    of    extinction.      It    would    be   a    fearless      professor

indeed who would risk such a comment, knowing that it licenses

the University to scrutinize his entire career and assay it

against the care of "all aspects of the lives of the members of

the institution."

       ¶72     The defects inherent in the University's alternative

analytical       structure,     however,         represent      just    one    of     two

problems with its assessment.             The second is that the University

conducted       the     analysis     backwards.         With      the    benefit      of

hindsight, the University reverse-engineered its conclusion that

Dr. McAdams is a plainly unfit professor because of unknown

third parties' reactions to his blog post.                     The blog post caused

"harm," the University said, in the form of critical, sometimes

vile, sometimes violently-worded, responses sent to Instructor

Abbate after the story had received national attention.                               Its

"unfitness" analysis proceeded as follows:                       Instructor Abbate

suffered harm because she received offensive communications from

third parties; the communications were prompted by Dr. McAdams'

blog    post     (directly      or    indirectly);         Dr.     McAdams      has     a

responsibility not to harm his students; a professor is unfit to

serve if he violates his responsibilities to the University's

students.        Quod    erat   demonstrandum.          But the University can




                                            49
                                                                     No.   2017AP1240


reach    this    conclusion   only    because       its   analysis    traveled     in

reverse.       So quod non erat demonstrandum.

    ¶73        Performing the analysis in the correct direction leads

to the unavoidable conclusion that the blog post has nothing

relevant to say about Dr. McAdams' fitness as a professor.                        The

University's end point is where we start——that is, we consider

first whether the challenged extramural comment, on its face,

violated        Dr.      McAdams'         "responsibilities          to . . . [the

University's]         students."      Although        Instructor      Abbate      was

functioning as a University instructor, we will consider only

her status as a student for purposes of this analysis.                            The

University identified several aspects of the blog post that it

believes were problematic.            For instance, it says Dr. McAdams

relied    on    improperly    obtained      information     (the     surreptitious

recording of the conversation between Instructor Abbate and the

student); he identified Instructor Abbate by name; he linked to

her contact information; he drafted the post in a way that would

subject    Instructor      Abbate    to    public    contempt;     and     the   post

contains factual errors.

    ¶74        The undisputed facts show that none of the aspects of

the blog post about which the University is concerned could have

violated Dr. McAdams' responsibility to Instructor Abbate.                        The

FHC's Report acknowledged that there is no prohibition against

naming a student in a blog post.                 Nor is it improper for a

faculty member to link to a student's personal webpage, even

when that webpage lists the student's contact information.                        The
Report acknowledged this is still true even when the blog post


                                          50
                                                                      No.    2017AP1240


is critical of the student.                Nor do blogging faculty members

have a general obligation to ensure every statement they make in

a post is accurate.30

      ¶75    The Report reflects significant discomfort with the

surreptitious recording the student made of his interaction with

Instructor Abbate and the recording's role in relation to the

blog post.     But the University does not claim that Dr. McAdams'

instigated the recording; its concern, apparently, is that he

listened to it and subsequently distributed it to other media

outlets.       However,      the    University       identified         no    law    or

University     rule   that    prohibited     the    student    from      making     the

recording, or forbade Dr. McAdams from reviewing or distributing

it once made.     Ultimately, the recording is not even material to

the   dispute——Dr.      McAdams     could    have    written      the    blog       post

without the recording because the student himself related the

event to him.         It may be distasteful for students to secretly

record their instructors' conversations, but the question here

is whether Dr. McAdams' use of the recording (or relationship to

it) violated any responsibilities he owed to Instructor Abbate.

The University has not identified any, so the recording can have

no bearing on this inquiry.

      ¶76    Finally, there is the University's assertion that Dr.

McAdams     drafted   the    blog   post    in   such   a   way   that       it   would

subject Instructor Abbate to public contempt.                  The blog post is


      30
       Although the University takes issue with the accuracy of
some of the blog post's factual statements, it does not suggest
that any of the inaccuracies are legally actionable.


                                       51
                                                                    No.   2017AP1240


certainly critical of her, so one could reasonably foresee that

it would engender critical responses.               We do not understand the

University to argue that an extramural comment that causes such

responses     is    beyond    the     pale——an       extraordinarily       unusual

argument for an educational institution to make——so we perceive

its concern to be about the responses that go beyond the realm

of reasonable criticism.            But the University did not identify

any aspect of what Dr. McAdams actually wrote to support its

charge.     Instead, it used third-party responses to the blog post

as a proxy for its allegedly contempt-inducing nature.                         Here

again, the University demonstrates that reverse-engineering a

conclusion is not the most reliable method of conducting an

analysis.     In this instance, the University caught itself up in

the "post hoc ergo propter hoc" fallacy.                       Just because vile

commentary followed the blog post does not mean the blog post

instigated    or    invited   the     vileness.          The    University     must

identify which part of the blog post is supposed to have been

responsible for eliciting the offensive remarks.                     It did not

even attempt to do so.        Our review of the blog post reveals that

it makes no ad hominem attack on Instructor Abbate, nor does it

invite    readers   to   be   uncivil        to   her,   either    explicitly    or

implicitly.     Because the University's logical fallacy represents

the entirety of its assertion that Dr. McAdams wrote the blog

post to subject Instructor Abbate to contempt, we must reject

it.




                                        52
                                                                                 No.      2017AP1240


                                                  *

       ¶77    We conclude that Dr. McAdams' blog post qualifies as

an    extramural       comment          protected      by    the    doctrine        of    academic

freedom.        The post is incapable of clearly demonstrating Dr.

McAdams is unfit to serve as a professor because, although the

University identified many aspects of the blog post about which

it was concerned, it did not identify any particular way in

which the blog post violated Dr. McAdams' responsibilities to

the institution's students.                     Consequently, the blog post retains

the    protection           it     presumptively            enjoyed      as    an    extramural

comment.

                                   2.    Breach and Remedy

       ¶78    Because the doctrine of academic freedom protects the

blog post, we must now determine whether the University breached

the Contract when it suspended Dr. McAdams.                              Although nothing in

the    record      imposes        any        procedural      restrictions       on       President

Lovell's authority to suspend or dismiss Dr. McAdams, he is

nonetheless subject to the Contract's substantive restrictions.

Chief amongst these is the promise that a professor may not be

suspended or dismissed without cause:                         "The cognizant appointing

authority of the University may initiate and execute procedures

by    which   a    faculty         member's       reappointment          may    be     denied    or

revoked,      or      any        current       appointment         may    be    suspended        or

terminated,        for    cause         as    defined     therein."           Faculty      Statute

§ 306.01;       see      also      Faculty       Statute      § 307.07(2)           ("A    faculty

member who has been awarded tenure at Marquette University may




                                                  53
                                                               No.    2017AP1240


only be dismissed upon a showing of absolute or discretionary

cause, . . . .").

    ¶79     "Cause"    comes    in   two     varieties:       absolute          and

discretionary.       Faculty Statute § 306.01 ("Cause may be either

absolute or discretionary.").        Dean Holz's letter of January 30,

2015,   which      commenced   the   Discipline     Procedure,       said       the

University was proceeding under the latter.             Discretionary cause

includes:

    [T]hose circumstances, exclusive of absolute cause,
    which arise from a faculty member's conduct and which
    clearly and substantially fail to meet the standard of
    personal and professional excellence which generally
    characterizes   University  faculties,  but   only  if
    through this conduct a faculty member's value will
    probably be substantially impaired.       Examples of
    conduct that substantially impair the value or utility
    of a faculty member are:         serious instances of
    illegal, immoral, dishonorable, irresponsible, or
    incompetent conduct.
Faculty Statute § 306.03.

    ¶80     But     discretionary    cause     cannot     include     activity

encompassed by the doctrine of academic freedom:              "In no case,

however,    shall    discretionary   cause    be   interpreted       so    as   to

impair the full and free enjoyment of legitimate personal or

academic freedoms of thought, doctrine, discourse, association,

advocacy, or action."      Faculty Statute § 306.03.         The University

is subject to additional restrictions if the discipline includes

dismissal:        "Dismissal will not be used to restrain faculty

members in their exercise of academic freedom or other rights

guaranteed them by the United States Constitution."                       Faculty
Statute § 307.07(2).


                                     54
                                                                   No.    2017AP1240


      ¶81   There can be no genuine dispute that the University

commenced proceedings against Dr. McAdams because of his blog

post of November 9, 2014.             Dean Holz's letter of January 30,

2015, identified the blog post as the offense for which the

University sought the revocation of Dr. McAdams' tenure and his

dismissal from the faculty.31           The letter identified the date of

the offense as November 9, 2014, and elaborated, in pertinent

part, as follows:

           On November 9, 2014, you chose to post on the
      Internet   a   story   prompted   by  a  secretly-taped
      conversation between a student and a graduate student
      instructor.      While   you   left  the  undergraduate
      student's name out of your post, and later insisted
      that his anonymity be protected, you posted without
      permission the graduate student instructor's name, Ms.
      Cheryl Abbate.
The   decision   to   write     and   publish    the   blog   post,      Dean   Holz

concluded,    proved     that     Dr.   McAdams'       "conduct    clearly      and

substantially    fails    to     meet   the     standards     of   personal     and

professional excellence that generally characterizes University

faculties.    As a result, your value to this academic institution

is substantially impaired."




      31
       The University must give formal notice that it is
commencing disciplinary proceedings; the notice must contain a
detailed description of the offense for which the University
seeks to impose discipline.     Faculty Statute § 307.03 ("The
notice shall include: . . . [t]he statute allegedly violated;
the date of the alleged violation; the location of the alleged
violation; a sufficiently detailed description of the facts
constituting the violation including the names of the witnesses
against the faculty member.").


                                        55
                                                         No.   2017AP1240


    ¶82   Upon completion of the FHC's proceedings, the Report

recommended discipline based on the blog post:

         Dr. McAdams's conduct, however, goes beyond
    simply making factual errors in a blog post, or
    publicly naming a graduate student in the course of
    criticism, or linking to a page with her contact
    information,   or   publicly  presenting   a  one-sided
    criticism of the teaching of a colleague.       It goes
    beyond posting an extramural blog post that is
    uncivil, assuming his Nov. 9 blog post could fairly be
    characterized as uncivil in some way.      Instead, Dr.
    McAdams used improperly obtained information in a way
    that he should have known could lead to harm, harm
    that could easily have been avoided.      His use of a
    surreptitious recording, along with Ms. Abbate's name
    and contact information, to hold Ms. Abbate up for
    public contempt on his blog, recklessly exposed her to
    the foreseeable harm that she suffered due to Dr.
    McAdams's   actions.      Dr.  McAdams's  irresponsible
    behavior in using the recording in this way fell far
    short of his obligations to Ms. Abbate as a
    professional colleague and as a fellow member of the
    Marquette community.     We find that such seriously
    irresponsible conduct clearly and substantially fails
    to meet the standard of professional excellence that
    generally characterizes university faculties, although
    not, as we explain in Subsection V.A.4 below, to the
    degree necessary to support a penalty of dismissal.
    ¶83   The   Discipline   Letter,   in   which   President    Lovell
detailed his decision to accept the FHC's recommendation, made

it clear that Dr. McAdams was being sanctioned for his blog

post.   President Lovell said, "I found that the Faculty Hearing

Committee's written statements . . . unequivocally summarize why

you should be seriously reprimanded for your actions," following

which he reproduced the Report's conclusion that we excerpted

immediately above.

    ¶84   The   blog   post,    however,     is     a   contractually-
disqualified basis for discipline.      Discretionary cause cannot

                                 56
                                                                         No.   2017AP1240


include anything that would "impair the full and free enjoyment

of     legitimate     personal    or     academic     freedoms           of    thought,

doctrine,     discourse,    association,        advocacy,     or    action."         See

Faculty Statute § 306.03.          Suspending Dr. McAdams for publishing

the blog post would, of course, "impair" his "full and free

enjoyment of . . . academic freedoms."              See id.

       ¶85    Beginning    with    the        inception     of     the        Discipline

Procedure,      and   ending     with    President        Lovell's       decision     to

suspend Dr. McAdams, the basis for the University's actions has

been the blog post.         The dissent says we neglected to consider

other "key" facts in determining whether the University breached

the Contract, such as Dr. McAdams' efforts to bring his blog

post     to   national     attention      (with     the     attendant          negative

responses directed at Instructor Abbate).                  Dissent, ¶142.           This

is not a key fact, and neither are any of the others the dissent

identifies.      All of them are derivative of the blog post, and

for that reason they cannot stand as an alternative, independent

basis for the suspension decision.                 Therefore, the University

had no justifiable cause to suspend Dr. McAdams on December 16,

2014, affirm the suspension on January 30, 2015, or increase the

discipline to suspension without pay effective April 1, 2016.

We conclude the University breached the Contract when it took

these decisions.

       ¶86    The dissent believes there is more to the analysis and

that we have stopped prematurely.               It says "[t]he majority errs

in conducting only half of the academic freedom analysis.                             It
fails to recognize, much less analyze, the academic freedom of


                                         57
                                                                                   No.    2017AP1240


Marquette    as    a     private,         Catholic,       Jesuit      university."               Id.,

¶140.     The author observes that "[a]cademic freedom thrives not

only on the independent and uninhibited exchange of ideas among

teachers        and          students,           but         also . . . on               autonomous

decisionmaking by the academy itself."                             Id., ¶138 (omission in

original)    (quoting         Regents       of    Univ.       of     Mich.    v.     Ewing,       474
U.S. 214, 226 n.12 (1985) (internal citations omitted)).

    ¶87     Much        of    the     dissent,          if     not    most,        comprises       a

fetchingly      poetic       ode    to     the    importance         of   the      University's

academic freedom in immanentizing its mission.                               The problem with

odes,   however,        is    that    their       poetry       so    often      comes       at   the

expense of precision.                Here, the imprecision resulted in the

misapplication          of    one    of    the        principles      wrapped        up     in   the

concept of institutional academic freedom.                           The dissent is aware

of it, but addressed it only in passing:                              "The term 'academic

freedom' is used to denote both the freedom of the academic

institution to pursue its ends without interference from the

government, as well as the freedom of the individual teacher to

pursue desired ends without interference from the institution."

See dissent, ¶148 (emphasis added).

    ¶88     A university's academic freedom is a shield against

governmental interference; the dissent, however, would reforge

it as a sword with which to strike down contracts it no longer

wishes to honor.              But none of the cases on which the dissent

relies convert this pacific principle into such a destructive

tool.     The dissent says that part of an institution's academic
freedom    is     the    right       "to    determine          for    itself       on     academic


                                                 58
                                                                            No.    2017AP1240


grounds who may teach."            Id., ¶153 (quoting Sweezy v. N.H. by

Wyman, 354 U.S. 234, 263 (1957) (Frankfurter, J., concurring)).32

That is true, as far as it goes——but it does not go far enough

to address the circumstances here.                 When the decision to hire is

complete,    the    relationship        is    no   longer     a    simple         matter   of

academic compatibility.           The employment contract adds a legally

enforceable aspect to the relationship.                   An aspect, we would do

well    to   remember,   that      the       Faculty    Statutes         invite      us    to

adjudicate.

       ¶89   Operationalizing           the       dissent's        ode      would         have

disastrous    consequences        for    academic       freedom.            The    outward-

facing protection against governmental interference would turn

inward, pitting the institution's academic freedom against the

faculty's academic freedom.             The result would be a never-ending

pitched battle in which each side tries to expand its own sphere

of     academic    freedom   at    the        expense    of       the    other.           That

reimagining of this doctrine has no support in the Contract, the

Faculty Statutes, the Faculty Handbook, or our cases.                             And there

is probably no better way of ending the University's carefully

balanced      shared     governance           than      turning         a    cooperative

relationship into an adversarial contest.                     Therefore, we decline

the dissent's invitation to consider whether the University may

excuse its breach of the Contract as an exercise of its academic

freedom.


       32
       See also Feldman v. Ho, 171 F.3d 494, 495-96 (7th Cir.
1999) (recognizing educational institution's right to not offer
a contract of employment).


                                             59
                                                               No.    2017AP1240


                                      *

    ¶90     There remains the question of Dr. McAdams' remedy for

the University's breach of the Contract.             The parties disagree

with respect to his current status——the University says he is

suspended; Dr. McAdams says the suspension has turned into a de

facto dismissal.       The difference depends on the effect of a

certain condition President Lovell included in the Discipline

Letter.     The letter says Dr. McAdams may not return to the

faculty   until   he   submits   a   letter   to   the   University    (to   be

shared with Instructor Abbate) no later than April 4, 2016, that

includes:

    •     Your [Dr. McAdams'] acknowledgement and acceptance
          of the unanimous judgment of the peers who served
          on the Faculty Hearing Committee.

            . . . .

    •     Your acknowledgement that your November 9, 2014,
          blog post was reckless and incompatible with the
          mission and values of Marquette University and you
          express deep regret for the harm suffered by our
          former graduate student and instructor, Ms. Abbate.
Dr. McAdams says this condition creates a de facto dismissal

because it requires, at least in part, that he recant activity

protected by the doctrine of academic freedom.               The University

claims these are reasonable pre-conditions to the resumption of

professorial duties in light of the basis for his sanction.

    ¶91     Dr. McAdams did not write the missive required by the

Discipline Letter.      Nonetheless, the University confirmed he was

still   suspended——not    dismissed——even      after     expiration    of    the
deadline stated in the Discipline Letter.                On April 13, 2016,

President Lovell wrote to        Dr. McAdams "to clarify that your
                                      60
                                                                    No.   2017AP1240


status with the University is unchanged and you remain in a

suspended status as outlined in my March 24th letter."                              The

University's brief also acknowledges Dr. McAdams has not been

terminated.       It     wrote:          "Dr.    McAdams        argues         in     a

footnote . . . that      his   continued    suspension         is   a     de   facto

termination.    But the conditions for his return were appropriate

according to his own expert and Judge Hansher, and his refusal

to do what is appropriate does not constitute a termination by

Marquette."    (Emphasis added.)      Nothing in the record indicates

his status has changed since then.

    ¶92    We will accept the University's concession that it has

not dismissed Dr. McAdams and that he has merely been suspended

from his status as a tenured member of the Marquette University

faculty   (without   pay).      Because    we    have    concluded        that      the

suspension    breached   the   Contract,    it    must    be    ended      and      Dr.

McAdams must be restored to the faculty.                The Faculty Statutes

require the University to comply with our determination of Dr.

McAdams' right to reinstatement:

    [T]he University shall, for a period of six months
    thereafter, or until the final determination of any
    judicial action which may be commenced within such
    period      to      test      the      validity     of
    the . . . suspension, . . . hold   itself    ready  to
    reinstate the faculty member, with unimpaired rank,
    tenure, compensation, and benefits, to the extent that
    the faculty member's entitlement thereto may be
    judicially adjudged or decreed, . . . .




                                    61
                                                                         No.   2017AP1240


Faculty Statute § 307.09.33

      ¶93    Therefore, we hold the University to its contractual

promise to reinstate Dr. McAdams to the faculty of Marquette

University       with    unimpaired       rank,     tenure,      compensation,        and

benefits.       See Ash Park, LLC v. Alexander & Bishop, Ltd., 2010
WI 44, ¶37, 324 Wis. 2d 703, 783 N.W.2d 294 ("When a contract

specifies      remedies       available      for     breach     of    contract,       the

intention of the parties generally governs."); Faculty Statute

§ 307.09.       Because the suspension was invalid ab initio, the

University may not enforce any of the reinstatement conditions

identified in the Discipline Letter.34

                                   V.    CONCLUSION

      ¶94    We do not defer to the University's determination that

it   did     not    breach     its      Contract     with     Dr.    McAdams.         The




      33
       Dr. McAdams filed his complaint to "test the validity of"
his suspension, and we have concluded the suspension was not
valid. Further, he filed his complaint within the time required
by Faculty Statute § 307.09.   He commenced this case on May 2,
2016, with the filing of his complaint in the Milwaukee County
Circuit Court, which is within six months of the Discipline
Letter. See Wis. Stat. § 801.02(1) ("A civil action in which a
personal judgment is sought is commenced as to any defendant
when a summons and a complaint naming the person as defendant
are filed with the court, . . . ."). The six-month window commenced with
President Lovell's issuance of the Discipline Letter on March 24, 2016, because that is the
document that imposed the discipline under consideration in this case.

      34
       Because we base our conclusion on the University's
concession that Dr. McAdams has not been dismissed, we do not
address whether the University violated its promise that
"[d]ismissal will not be used to restrain faculty members in
their exercise of . . . rights guaranteed them by the United
States Constitution." Faculty Statute § 307.07(2).


                                            62
                                                                 No.   2017AP1240


University's Discipline Procedure neither substitutes for, nor

limits, Dr. McAdams' right to litigate his claims in our courts.

       ¶95   We conclude that the University breached the Contract

by    suspending    Dr.   McAdams    for    exercising   his    contractually-

protected right of academic freedom.35            Consequently, we reverse

the    circuit     court's   order    and    judgment,    and    remand     with

instructions to:

       (1) Enter judgment in favor of Dr. McAdams on his
       claims that the University breached the Contract by
       suspending him without cause on December 16, 2014
       (with pay), affirming the suspension on January 30,
       2015, and then increasing the discipline to suspension
       without pay effective April 1, 2016 (Complaint, counts
       one and two);

       (2) Enter an order requiring the         University to
       immediately reinstate Dr. McAdams to the faculty of
       Marquette University with unimpaired rank, tenure,
       compensation, and benefits (including the tendering of
       any documents necessary to accomplish those ends);

       (3) Conduct such other and further proceedings as are
       consistent   with    this  decision,  including   the
       determination of Dr. McAdams' damages (which shall
       include back pay).36
       By the Court.—The judgment and order of the circuit court

are reversed, and the cause is remanded with instructions.

       ¶96   ANNETTE KINGSLAND ZIEGLER, J., did not participate.




       35
       Both the concurring and dissenting opinions address what
the First Amendment to the United States Constitution might have
to say about this case. The court, however, does not rely upon
the United States Constitution for any part of its decision.
       36
       We express no opinion on the merits of any part of Dr.
McAdams' complaint except as expressly addressed herein.


                                       63
    No.   2017AP1240




1
    No.   2017AP1240




2
    No.   2017AP1240




3
    No.   2017AP1240




4
                                                          No.       2017AP1240.rgb


    ¶97     REBECCA GRASSL BRADLEY, J.           (concurring).          In this

unprecedented    dispute   between    a    university   and     a    professor,

academic freedom was put on trial.            Would the sacred "right of

faculty members to speak as citizens——that is, 'to address the

larger community with regard to any matter of social, political,

economic or other interest without institutional discipline or

restraint'"1——succumb to the dominant academic culture of micro-

aggressions, trigger warnings and safe spaces2 that seeks to

silence     unpopular   speech   by       deceptively   recasting         it   as

violence?    In this battle, only one could prevail, for academic

freedom cannot coexist with Orwellian speech police.                    Academic

freedom means nothing if faculty is forced to self-censor in

fear of offending the unforeseen and ever-evolving sensitivities

of adversaries demanding retribution.

    ¶98     "[T]he peculiar evil of silencing the expression of an

opinion is . . . robbing the human race; posterity as well as

the existing generation; those who dissent from the opinion,

    1
       American Association of University Professors, Statement
on Civility, https://www.aaup.org/issues/civility (last visited
June 18, 2018).
    2
       Some  universities   recognize   the  incompatibility   of
insulating students from micro-aggressions, via trigger warnings
and safe spaces, with academic freedom:       "Our commitment to
academic freedom means that we do not support so-called 'trigger
warnings,' we do not cancel invited speakers because their
topics might prove controversial, and we do not condone the
creation of intellectual 'safe spaces' where individuals can
retreat from ideas and perspectives at odds with their own."
John Ellison, Dean of Students at the University of Chicago,
Letter to Class of 2020, https://news.uchicago.edu/sites/default
/files/attachments/Dear_Class_of_2020_Students.pdf (last visited
June 18, 2018).


                                      1
                                                               No.    2017AP1240.rgb


still more than those who hold it.                 If the opinion is right,

they are deprived of the opportunity of exchanging error for

truth:     if wrong, they lose, what is almost as great a benefit,

the     clearer     perception      and   livelier     impression       of    truth,

produced       by    its    collision     with    error."3       Many        American

universities were founded "on the illimitable freedom of the

human     mind"     to   develop,   articulate,      examine   and     communicate

ideas     in   order       to   "follow   truth   wherever     it     may     lead."4

Marquette      University's       own   mission   includes     "the    search    for

truth, the discovery and sharing of knowledge."5                     When academic

freedom was under attack for being "dangerous" and "oppressive"

forty years ago, one of America's oldest universities reaffirmed

that "[t]he history of intellectual growth and discovery clearly

demonstrates the need for unfettered freedom, the right to think

the unthinkable, discuss the unmentionable, and challenge the

unchallengeable."6          Over time, academia has begun to abandon this




      3
       John Stuart Mills, On Liberty, in Utilitarianism and On
Liberty 88, 100 (Mary Warnock ed., 2d ed. 2003) (1859).
      4
       Thomas Jefferson, University of Virginia, Comprehensive
Standards 3.7.4: Academic Freedom, http://www.virginia.edu/sacs/
standards/3-7-4.html (last visited June 18, 2018).
      5
       Marquette       University,       Mission       Statement,
http://www.marquette.edu/leadership/values.php   (last    visited
June 18, 2018).
      6
       Yale University, 1974 Report of the Committee on Freedom
of   Expression   at  Yale,   https://yalecollege.yale.edu/deans-
office/reports/report-committee-freedom-expression-yale     (last
visited June 18, 2018).


                                          2
                                                                         No.    2017AP1240.rgb


Jeffersonian         creed,7       replacing        it    with     groupthink      tribalism

seeking to silence disfavored viewpoints.8

       ¶99     I   join      the    majority        in    full.       The      opinion    ably

addresses academic freedom in a manner narrowly tailored to this

case, which was easily resolved by applying the language of

Marquette's contract with McAdams to the undisputed facts.                                The

court correctly concludes that the contract guarantees McAdams

academic freedom, academic freedom encompasses his blog post,

and Marquette's suspension of McAdams breached the contract.

       ¶100 I        write    separately          because     academic         freedom,    and

concomitantly, free speech, is increasingly imperiled in America

and    within      the    microcosm       of   the       college    campus.       A    broader

discussion of the significance and meaning of academic freedom

will       benefit    universities          who     contractually        extend       academic

freedom      to    professors,       as     Marquette       did,    as     well   as    courts

across the nation tackling these issues.

                                                I

       ¶101 The       United       States      Supreme      Court    has    discussed     the
importance of academic freedom in a variety of cases, but has

not definitively expounded its meaning.                          In Keyishian v. Bd. of

Regents, 385 U.S. 589, 603 (1967), the Court described academic


       7
       See Bradley Campbell & Jason Manning, The End of Academe:
Free Speech and the Silencing of Dissent, Chron. of Higher Educ.
(Jan. 21, 2018), https://www.chronicle.com/article/The-End-of-
Academe-Free/242290.
       8
       See Daniel B. Klein & Charlotta Stern, Groupthink in Acade
mia, Am. Enterprise Inst. (Nov. 14, 2007), https://www.aei.org/w
p-content/uploads/2011/10/20071113_GroupthinkinAcademia.pdf.


                                                3
                                                               No.    2017AP1240.rgb


freedom as being "of transcendent value to all of us and not

merely to the teachers concerned.             That freedom is therefore a

special concern of the First Amendment, which does not tolerate

laws that cast a pall of orthodoxy over the classroom."                         See

also Shelton v. Tucker, 364 U.S. 479, 487 (1960) ("The vigilant

protection of constitutional freedoms is nowhere more vital than

in the community of American schools."); Barenblatt v. United

States, 360 U.S. 109, 112 (1959) (describing "academic teaching-

freedom and its corollary learning-freedom" as "so essential to

the well-being of the Nation); Sweezy v. New Hampshire, 354 U.S.
234, 250 (1957) (plurality) ("The essentiality of freedom in the

community        of    American      universities         is     almost      self-

evident . . . .        Teachers and students must always remain free

to inquire, to study and to evaluate, to gain new maturity and

understanding;        otherwise    our   civilization     will       stagnate   and

die.").

    ¶102 Specific          definitions       can     be    found       in    other

authoritative sources.           Black's Law Dictionary defines academic
freedom as "the right (esp. of a university teacher) to speak

freely about political or ideological issues without fear of

loss of position or other reprisal."9               The American Association

of University Professors (AAUP) defines academic freedom as the

liberty     to    "speak    or     write     as    citizens . . . free          from




    9
        Academic Freedom, Black's Law Dictionary (10th ed. 2014).




                                         4
                                                               No.    2017AP1240.rgb


institutional    censorship       or    discipline."10           Russell        Kirk

described   academic    freedom    as   a     principle   that       teachers   and

scholars should be "protect[ed] . . . from hazards that tend to

prevent [them] from meeting [their] obligations in the pursuit

of truth."11

     ¶103 The roots of academic freedom are ancient.                   Dr. Martin

Luther King Jr. attributed the concept's origin to Socrates.

See Martin Luther King, Jr., Letter from Birmingham Jail (Apr.

16, 1963), in The Autobiography of Martin Luther King, Jr. 187,

194 (Clayborne Carson ed., 1998).            The search for truth to which

the founder of the first academy, Plato, was dedicated, has been

identified as the progenitor of academic freedom.                        Larry D.

Spurgeon, A Transcendent Value:             The Quest to Safeguard Academic

Freedom,    34   J.C.   &   U.L    111,       117    (2007).          The   modern

     10
       American Association of University Professors, 1940
Statement of Principles on Academic Freedom and Tenure,
https://www.aaup.org/report/1940-statement-principles-academic-
freedom-and-tenure (last visited June 18, 2018).       The AAUP,
founded in 1915, is a non-profit organization representing the
interests of over 40,000 faculty, librarians, graduate students,
and academic professionals at institutions of higher learning
across the country.    AAUP appears as amicus in this case in
support of McAdams and declares it "is committed to advancing
academic freedom, the free exchange of ideas, and higher
education's contribution to the common good."       As the first
organization to develop codes of academic freedom, AAUP's
statements remain the model. Julie H. Margetta, Taking Academic
Freedom Back to the Future:    Refining the "Special Concern of
the First Amendment", 7 Loy. J. Pub. Int. L. 1, 5 (2005).      As
the court explains, Marquette does not dispute that it adopted
AAUP's 1940 Statement of Principles on Academic Freedom and
Tenure. See majority op., ¶¶61-62, n.20.
     11
       Russell Kirk, Academic Freedom:              An Essay in Definition 1
(1955) (quotation marks omitted).


                                        5
                                                            No.    2017AP1240.rgb


understanding of academic freedom likely originated in German

principles      of    Lehrfreiheit    and   Lernfreiheit,   the     freedom   to

teach     and   the    freedom   to   learn,    respectively.         Julie   H.

Margetta, Taking Academic Freedom Back to the Future:                  Refining

the "Special Concern of the First Amendment", 7 Loy. J. Pub.

Int. L. 1, 5 (2005).         The German conception of academic freedom

encompassed students, perhaps a recognition that inhibiting the

freedom of teachers impedes learning.

    ¶104 The concept appears in American history as early as

the eighteenth century in Thomas Jefferson's founding vision of

the University of Virginia:           "This institution will be based on

the illimitable freedom of the human mind.               For here we are not

afraid to follow truth wherever it may lead, nor to tolerate any

error so long as reason is left to combat it."12                     Nineteenth

century academics did not confine their exercise of academic

freedom    to    the    classroom,    but   understood    the     principle   to

protect their "right to express their opinions even outside the

walls of academia, even on controversial subjects."                Geoffrey R.
Stone, A Brief History of Academic Freedom, in Who's Afraid of

Academic Freedom? 5 (Akeel Bilgrami & Jonathan R. Cole eds.,

2015).     Protection of extramural speech——expression beyond the

boundaries of the university——endures:             "Freedom of extramural




    12
       University    of    Virginia,   Comprehensive    Standards
3.7.4: Academic Freedom, http://www.virginia.edu/sacs/standards/
3-7-4.html (last visited June 18, 2018).


                                        6
                                                               No.    2017AP1240.rgb


utterances is a constitutive part of the American conception of

academic freedom."13

     ¶105 Academic freedom encompasses "two distinct concepts":

(1) "professional academic freedom" tied to AAUP standards, and

(2) the "legal concept of academic freedoms" tied to the First

Amendment.       Margetta, supra ¶7, at 4-5.             Academic freedom has

also been expressed as a right under the First Amendment, which

in   public      universities    serves       as   the   source      for   academic

freedom.      See generally Donald A. Downs, Academic Freedom:                 What

It Is, What It Isn't, and How to Tell the Difference, Pope Ctr.

Series on Higher Educ., May 2009, at 1.                  The AAUP specifically

accords extramural statements protections that are coextensive

with the First Amendment, noting that a university questioning a

professor's       fitness    should      "remove      from   consideration      any

supposed rhetorical transgressions that would not be found to

exceed    the    protections     of   the     First   Amendment."14        Academic

freedom and free speech are interconnected concepts and frequent

companions.        I   discuss   these      doctrines    synchronously      because
Marquette       guaranteed   McAdams        both   rights    and     contractually

shielded him from discipline for his exercise of either.




     13
       AAUP, Statement on Civility, https://www.aaup.org/issues/
civility (last visited June 18, 2018).
     14
       AAUP,    Ensuring   Academic   Freedom    in    Politically
Controversial   Academic   Personnel   Decisions    (Aug.   2011),
https://www.aaup.org/NR/rdonlyres/895B2C30-29F6-4A88-80B9-
FCC4D23CF28B/0/PoliticallyControversialDecisionsreport.pdf.


                                          7
                                                                   No.     2017AP1240.rgb


                                           II

      ¶106 The       United      States        Supreme     Court     has       repeatedly

recognized the importance of academic freedom and freedom of

expression    on     America's        college    campuses,    without       which    "our

civilization will stagnate and die."                     Sweezy, 354 U.S. at 250.

In 1957, the Court noted the "essentiality of freedom in the

community of American universities" as "almost self-evident,"

concluding       that         "[s]cholarship        cannot      flourish"          unless

"[t]eachers and students . . . always remain free to inquire, to

study and to evaluate, to gain new maturity and understanding."

Id.

      ¶107 A decade later, the Court affirmed:                        "Our Nation is

deeply committed to safeguarding academic freedom" which is "a

special concern of the First Amendment."                   Keyishian, 385 U.S. at

603 (1967).        The role "played by those who guide and train our

youth" in America's universities cannot be understated.                               Id.

(quoting     Sweezy, 354 U.S.     at     250).       Public      discourse     on

controversial topics is essential to our success as a nation.
Id.   "To impose any strait jacket upon the intellectual leaders

in our colleges and universities would imperil the future of our

Nation."     Id. (emphasis added).

      ¶108    In     1972,      the    Court     stressed     that       the    "college

classroom     with      its     surrounding       environs    is      peculiarly      the

'marketplace of ideas.'"                Healy v. James, 408 U.S. 169, 180

(1972).      The Court "reaffirm[ed] this Nation's dedication to

safeguarding academic freedom."                 Id. at 180-81.         And, in 2003,
it emphasized that "universities occupy a special niche in our

                                           8
                                                                          No.      2017AP1240.rgb


constitutional tradition."                  Grutter v. Bollinger, 539 U.S. 306,

329 (2003).

     ¶109 This collection of cases establishes the centrality of

academic freedom on college campuses, and the judicial branch's

responsibility        to    vigilantly         protect      it.          Several           federal

appellate     courts       have    acknowledged           the    right        of     university

professors          "to         disseminate          publicly            [their]            views

as . . . teacher[s]         or     scholar[s]."           Omosegbon           v.    Wells,     335
F.3d 668, 677 (7th Cir. 2003).                     Protecting academic freedom is

particularly pressing when the views expressed "fall outside the

mainstream."         Rodriguez v. Maricopa Cty. Cmty. Coll. Dist., 605
F.3d 703, 708 (9th Cir. 2010).                       "Without the right to stand

against       society's          most        strongly-held          convictions,              the

marketplace of ideas would decline into a boutique of the banal,

as   the    urge     to    censor       is    greatest      where        debate        is    most

disquieting and orthodoxy most entrenched."                        Id.

     ¶110 For        example,      a    federal       district      court           denied    the

University      of    Illinois'         motion       to    dismiss        a        newly    hired
professor's breach of contract action against the University for

rescinding the contract based on the professor's profanity-laden

diatribe against Israel, which he posted on Twitter.                                 Salaita v.

Kennedy,      118    F.    Supp.       3d    1068,    1075-84       (N.D.           Ill.    2015)

(classifying professor's personal tweets as a matter of public

concern and determining Salaita's complaint sufficiently alleged

a First Amendment claim); see also Starsky v. Williams, 353 F.

Supp. 900, 922-24, 927 (D. Ariz. 1972), aff'd in part, rev'd in
part,   512 F.2d 109    (9th       Cir.   1975)        (firing       professor       for

                                               9
                                                            No.   2017AP1240.rgb


participating in a protest and making profane remarks critical

of   administration    violated    AAUP    standards    that    prohibit   such

discipline   as   well   as   a    First    Amendment     right    to   express

unpopular views); Adamian v. Jacobsen, 523 F.2d 929, 931, 934

(9th Cir. 1975) (professor who made profane comments, disrupted

campus ceremonies, and incited potential violent confrontation

during Vietnam and Kent State protest cannot be disciplined for

such political agitation; remanded for further proceedings).

      ¶111 It is the expression of opinions divergent from what

is currently politically correct that needs protection under the

doctrine of academic freedom.        "If there is any principle of the

Constitution that more imperatively calls for attachment than

any other it is the principle of free thought——not free thought

for those who agree with us but freedom for the thought that we

hate."    United States v. Schwimmer, 279 U.S. 644, 655 (1929)

(Holmes, J., dissenting).         If academic freedom does not protect

dissident viewpoints, the doctrine is worthless.                   After all,

"[i]ntellectual advancement has traditionally progressed through
discord and dissent, as a diversity of views ensures that ideas

survive because they are correct, not because they are popular."

Rodriguez, 605 F.3d at 708.

      ¶112 Academic    freedom,    however,    is   not   limitless.       Like

Marquette,   many     universities    have    adopted     the     AAUP's   1940

Statement of Principles on Academic Freedom and Tenure.                    With

rights come responsibilities and the AAUP guides the exercise of




                                     10
                                                                    No.    2017AP1240.rgb


academic freedom in its Statement on Professional Ethics.15                          For

example, this ethics code for professors demands the practice of

"intellectual        honesty,"    the     protection    of    students'         academic

freedom,       and    the    avoidance     of   creating     any      impression      of

speaking on behalf of the university.

       ¶113 Courts      have     also    circumscribed       some     limits      around

academic freedom.           It does not impede a "university's ability to

control its curriculum," Edwards v. Cal. Univ. of Pa., 156 F.3d
488, 491 (3d Cir. 1998), or "to regulate the content of what is

or is not expressed" when it is the university that is speaking,

Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S.
819,        833-34   (1995).16          But,    the   doctrine       does       preclude

universities         from    punishing     academic    speakers           who   publicly

discuss matters of public concern beyond the classroom.                              See

Vikram Amar & Alan Brownstein, Academic Freedom, 9 Green Bag 2d

17, 25-26 (2005).            Just as no citizen could "be punished for

writing a book that angers the state legislature——no matter how

outrageous or offensive the book might be," id., professors at
universities should not be punished for speaking on matters of




       15
       AAUP,    Statement   on   Professional    Ethics   (1966),
https://www.aaup.org/report/statement-professional-ethics   (last
visited June 18, 2018).
       16
        Similarly, the First Amendment does not protect all
speech.    See State v. Breitzman, 2017 WI 100, ¶¶51-54, 378
Wis. 2d 431, 904 N.W.2d 93 (explaining classes of speech not
protected).


                                           11
                                                                   No.   2017AP1240.rgb


public    concern    even    if——especially           if——that    speech     does    not

conform with mainstream thought.17

                                          III

     ¶114 Courts have been "particularly vigilant" when there is

an "alleged assault" on the First Amendment involving academic

freedom.     Larry D. Spurgeon, A Transcendent Value:                    The Quest to

Safeguard Academic Freedom, 34 J.C. & U.L 111, 150 (2007) ("A

'special    concern'     means     that    courts       should     be    particularly

vigilant when an alleged assault on the First Amendment involves

academic    speech.").       The    First       Amendment       protects    speech    of

university       employees   when     it        involves    "matters       of    public

concern"——speech that can be "fairly considered as relating to"

issues     "of    political,       social,       or     other     concern       to   the

community."18       Connick v. Myers, 461 U.S. 138, 146 (1983); see

also Pickering v. Bd. of Educ., 391 U.S. 563, 572-73 (1968).19



     17
        The court received a variety of amicus briefs from
private businesses concerned about the reverberations of this
case on the private sector.         Their fears are unfounded.
University campuses inhabit a unique environment. The doctrine
of   academic  freedom   has   no   application   within private
enterprise, unless of course a private entity incorporates the
doctrine into employee contracts.          Marquette University,
although a private institution, chose to guarantee academic
freedom to McAdams in his contract.
     18
          The text of the First Amendment provides:

     Congress shall make no law respecting an establishment
     of religion, or prohibiting the free exercise thereof;
     or abridging the freedom of speech, or of the press;
     or the right of the people peaceably to assemble, and
     to   petition  the   Government  for   a  redress   of
     grievances.

                                                                           (continued)
                                          12
                                                                   No.    2017AP1240.rgb


       ¶115 The Court struck down a West Virginia law compelling

all teachers and students to salute the American Flag while

pledging allegiance to it and those who refused were expelled

from school.       W. Virginia Bd. of Educ. v. Barnette, 319 U.S.
624, 626-30 (1943).        The Court, declaring the law violative of

the First Amendment, proclaimed:              "If there is any fixed star in

our constitutional constellation, it is that no official, high

or petty, can prescribe what shall be orthodox in politics,

nationalism,      religion,     or    other   matters      of     opinion    or     force

citizens to confess by word or act their faith therein."                           Id. at

642.

       ¶116 In    Keyishian,      the    Court      nullified       New     York     laws

requiring     university       professors      to     certify      they     were      not

communists. 385 U.S. at 603-04.         Concerned about both academic

freedom     and   the   First    Amendment,         the   Court     identified        the

"chilling    effect     upon    the   exercise      of    vital    First     Amendment

rights" when vague and general restrictions cause a teacher to




     As a private entity, Marquette, of course, is neither
Congress nor the government, and can adopt and enforce rules not
implicated by the Constitution.    Marquette, however, chose to
incorporate into McAdams' contract rights guaranteed "by the
United States Constitution."
       19
       These two cases are often discussed together in assessing
whether speech of a public employee was protected, which is
known as the Pickering-Connick test.       But cf. Garcetti v.
Ceballos, 547 U.S. 410, 425 (2006) ("[E]xpression related to
academic   scholarship   or  classroom   instruction   implicates
additional constitutional interests that are not fully accounted
for by this Court's customary employee-speech jurisprudence.").


                                         13
                                                                            No.    2017AP1240.rgb


"guess what conduct or utterance may lose him his position."

Id. at 604.

       ¶117 Similarly, the Court held unconstitutional an Oklahoma

law    requiring      teachers      to       take      a    "loyalty    oath"      disclaiming

affiliation "directly or indirectly" with any organization or

group     determined        "to     be       a    communist         front     or       subversive

organization."         Wieman v. Updegraff, 344 U.S. 183, 186 (1952).

The    Court    held    the       law    infringed           individual       constitutional

rights, was an "assertion of arbitrary power," and offended due

process.        Id.    at     188-91.             It       recognized    that      "inhibiting

individual      freedom       of     movement"             when    a    teacher        may     have

innocently joined a group would "stifle the flow of democratic

expression and controversy at one of its chief sources."                                     Id. at

191.

       ¶118 Sweezy      involved         a       professor        who   was   convicted         for

refusing to answer political association questions. 354 U.S. at

238-45.     The Court reversed the conviction, emphasizing academic

freedom and freedom of expression.                          Id. at 249-50.         Recognizing
freedom of expression as a "fundamental principle of democratic

society,"      the    Court       professed         the      significance         of   divergent

voices:     "Mere unorthodoxy or dissent from the prevailing mores

is not to be condemned.                 The absence of such voices would be a

symptom of grave illness in our society."                          Id. at 251.

       ¶119 Finally, in Shelton, the Court struck down an Arkansas

statute requiring teachers to annually file an affidavit listing

"every organization to which [they have] belonged or regularly
contributed within the preceding five years." 364 U.S. at 480.

                                                 14
                                                                          No.    2017AP1240.rgb


The Court held this law abridged teachers' constitutional rights

by inhibiting free speech, assembly, and association.                                  Id. at

485-89.      "Such unwarranted inhibition upon the free spirit of

teachers . . . has an unmistakable tendency to chill that free

play   of    the      spirit     which     all     teachers       ought     especially       to

cultivate and practice . . . ."                   Id. at 487 (quoting Wieman, 344
U.S. at 195 (Frankfurter, J., concurring)).

                                              IV

       ¶120 In every case presenting the Supreme Court with the

issue,      it    unfailingly        declared       the     importance          of    academic

freedom and freedom of expression in academia.                             It struck down

many laws that undoubtedly had the support of a majority of the

people.          In   the   midst     of    the    fear    and     tension       gridlocking

American international politics during the Cold War, few would

publicly         object     to     ensuring       that     teachers——entrusted            with

educating         the     future     leaders         of    America——would             denounce

Communism and would not influence students to become Communists.

Despite the good intentions underpinning such laws, the Court
repeatedly        struck     them    down     and     continually         emphasized         the

importance of academic freedom, the need for free expression on

college      campuses,       and     the     significant          value     that      opposing

viewpoints play in the advancement of ideas.                               From Aristotle

challenging the then-predominant belief that the Earth was flat

to Susan B. Anthony and Elizabeth Cady Stanton asserting the

then-preposterous           idea    that     women       should    vote,        the   past   is

replete     with        examples    of     unpopular      ideas     proven       right    when



                                              15
                                                                             No.   2017AP1240.rgb


freely aired and debated.                    To squelch discussion of any idea

jeopardizes our future.

       ¶121 Academic        freedom          exists    to    further         the   search       for

truth   through       vigorous      open        inquiry,       discourse,          and    debate.

See, e.g., Healy, 408 U.S. at 180.                          Permitting debate ensures

"the    security       of     the        Republic,          the    very       foundation         of

constitutional government."                    DeJonge v. State of Oregon, 299
U.S. 353,    365    (1937)       ("to       the    end    that       government        may    be

responsive      to    the   will        of     the    people      and    that      changes,      if

desired, may be obtained by peaceful means").                            And, as Pickering

instructs, criticisms of campus administration are part of the

public debate. 391 U.S. at 573-74.

       ¶122 This      court    acknowledged            the       importance        of    academic

freedom,       specifically         the        freedom      to     criticize        university

administration, almost sixty years ago when it decided State ex

rel.    Ball    v.    McPhee,       6 Wis. 2d 190,            94 N.W.2d 711        (1959),

overruled in part on other grounds, Stacy v. Ashland Cty. Dep't.

of Public Welfare, 39 Wis. 2d 595, 159 N.W.2d 630 (1968).                                        In
that case, this court recognized that a university should not be

able to discharge a professor on the basis of the professor's

expression of philosophical disagreements with administration:

"Surely    a    teacher     in      a    state       college       is    entitled        to   some

academic freedom in criticizing school programs with which he is

in   disagreement.          Such        acts    of    criticism         do   not    qualify      as

either inefficiency or bad behavior."                       Id. at 204.




                                                16
                                                                 No.    2017AP1240.rgb


                                          V

       ¶123 Professional academic freedom is often regarded to be

"alive and well"20 as the dearth of court cases may corroborate.

News    reports      of   intra-campus     clashes     between      professors    and

administrators21 suggest otherwise, although many disputes never

reach the courts for obvious reasons, not least among them, "it

is always dangerous to shoot at the king."22                         However, when

"there is a breach in the academic fortress . . . the next line

of defense, in some instances, is the court."23                     This is one of

those instances.

       ¶124 McAdams, as he had done many times before, wrote a

blog post on a matter of public concern calling into question

the prevailing orthodoxy on Marquette's campus.24                       The impetus

for    this       particular    blog   post    arose   after   an      undergraduate

student,      J.D.,    turned    to    McAdams   for   help    because     J.D.   was


       20
       Larry D. Spurgeon, A Transcendent Value:     The Quest to
Safeguard Academic Freedom, 34 J.C. & U.L 111, 130 (2007).
       21
        Heather MacDonald, The Penn Law School Mob Scores A
Victory,      Wall      St.     J.      (Mar.      18,     2018),
https://www.wsj.com/articles/the-penn-law-school-mob-scores-a-
victory-1521397094; Erika Christakis, My Halloween Email Led to
a   Campus   Firestorm,   The  Wash.   Post   (Oct.   28,  2016),
https://www.washingtonpost.com/opinions/my-halloween-email-led-
to-a-campus-firestorm--and-a-troubling-lesson-about-self-
censorship/2016/10/28/70e55732-9b97-11e6-a0ed-
ab0774c1eaa5_story.html?utm_term=.7fae2361b7d7.
       22
            Spurgeon, supra note 20, at 130.
       23
            Id.
       24
       McAdams has been employed as a professor at Marquette
since 1977. Marquette granted him tenure in 1989.


                                          17
                                                                           No.   2017AP1240.rgb


troubled    by    how    his    Philosophy            teacher     (who     was     a   graduate

student), and Marquette's Philosophy Department Chair Nancy Snow

and Assistant Chair Sebastian Luft had shut down his attempt to

understand why the topic of same sex marriage had been censored

during a class discussion.                      Abbate invited J.D. to drop the

class and Snow told him to "change his attitude so he comes

across as less insolent and disrespectful," later calling him a

"little    twit"        and     a        "jackass"        in     email     exchanges          with

colleagues.           Absurdly,       Marquette's         Faculty        Hearing       Committee

would    later    support       its        disciplinary          recommendation          against

McAdams    by    citing       Marquette's         Guiding      Values,      which       obligate

professors to "respect the dignity of others" to "acknowledge

their right to express differing opinions" and to "nurture an

inclusive,       diverse      community           that    fosters . . . vigorous               yet

respectful debate."

       ¶125 McAdams reached out to Abbate for comment, but Abbate

declined the opportunity to respond.                       The blog post reported on

the student's experience and discussed McAdams' political view
of    popular    tactics       used       for   "shutting        people     up."         It   was

critical of Marquette and of censorship.                          Unlike the Philosophy

Department faculty's criticisms of J.D., it did not contain any

intemperate language or ad hominem attack.                              The blog post did

not    contain    a    call     to       action      or   make    any     demands      inciting

violence   or     attack.           In    fact,      Marquette's        Dean     of    Arts   and

Sciences did not believe the post was harmful to Abbate at all

and Abbate apparently agreed, remarking:                         "When I saw the blog I
was pleasantly surprised."

                                                18
                                                            No.   2017AP1240.rgb


       ¶126 Despite      her   pleasant     surprise,   Abbate    flamed   this

fire.        She drafted a formal letter of complaint insisting that

Marquette discipline McAdams for the blog.              Abbate also asserted

she had been "the target of harassing emails, sent by [McAdams']

followers," although as of the date of that statement, Abbate

had only received a single email critical of her.                   Two weeks

later, Abbate threatened to sue Marquette and subject it to

adverse publicity, unless the University acceded to her demands

that        the   University   fire   McAdams,    punish    J.D.,    and    pay

"reparations" to her.25

       ¶127 J.D. and Abbate each shared their respective sides of

the story with online news sources——J.D. with College Fix26 and

Abbate with the Daily Nous.27          Other news sources picked up the

story and it became national news.28           After the story went viral,

Abbate received numerous emails, some in support, some critical,

and others vile and threatening.
       25
       A short time later, Abbate left Marquette for University
of Colorado.
       26
       Matt Lamb, Student told he can't openly disagree with gay
marriage in class at Jesuit college, The C. Fix (Nov. 17, 2014),
http://www.thecollegefix.com/post/20138/.
       27
       Justin Weinberg, Philosophy Grad Student Target of
Political   Smear  Campaign,   Daily   Nous   (Nov.  18,   2014),
http://dailynous.com/2014/11/18/philosophy-grad-student-target-
of-political-smear-campaign/.
       28
       See, e.g., Colleen Flaherty, Ethics Lesson, Inside Higher
Ed (Nov. 20, 2014), https://www.insidehighered.com/news/2014/11/
20/marquette-u-grad-student-shes-being-targeted-after-ending-
class-discussion-gay; Todd Starnes, Teacher to student: If you
don't support gay marriage, drop my class, Fox News:     Opinions
(Nov. 22, 2014), http://www.foxnews.com/opinion/2014/11/22/teach
er-to-student-if-dont-support-gay-marriage-drop-my-class.html.

                                       19
                                                                          No.    2017AP1240.rgb


       ¶128 Marquette found itself embroiled in a controversy it

did    not     initiate.         In    response,       it      suspended        McAdams      from

teaching, banished him from campus, and initiated disciplinary

proceedings against him.                 After hearings, the Faculty Hearing

Committee (FHC) recommended McAdams be suspended without pay.

Marquette's        President,          Michael       Lovell,        accepted      the        FHC's

recommendation but as a condition of reinstatement as a member

of the faculty, demanded McAdams express his "deep regret"——a

proviso reminiscent of forced confessions of guilt for imaginary

crimes       in   oppressive      regimes.           Instead         of   abiding       by    its

contract, which guaranteed academic freedom, Marquette breached

it.     As the court correctly holds, McAdams' blog post plainly

falls within the definition of academic freedom under McAdams'

contract.

       ¶129 Marquette subjected a tenured professor to discipline

for writing something that triggered an adverse response from

third    parties        over    whom    he    has    no     control,      thereby       holding

McAdams responsible for the actions of third parties.                                Allowing
this    retribution        to    stand       would    set      a    dangerous     precedent,

leading faculty to self-censor for fear of third-party reactions

to    speech      and   post    hoc    disapproval        of       it.    If    universities

impose culpability on professors for the actions of others, it

will undoubtedly cause the same chilling effect and result in

the same stifling of expression that led the Supreme Court to

strike down the legal imposition of "not-a-communist" promises,

loyalty pledges, and disclosures of association in Keyishian,



                                               20
                                                                      No.    2017AP1240.rgb


Weiman, and Shelton, respectively.                   And academic freedom would

be severely wounded, perhaps fatally.

                                           VI

       ¶130 "And though all the winds of doctrine were let loose

to    play   upon     the   earth,    so     Truth    be   in    the    field,     we    do

injuriously      by     licensing      and      prohibiting       to        misdoubt    her

strength.       Let her and Falsehood grapple; who ever knew Truth

put to the worse, in a free and open encounter."                             John Milton,

Areopagitica 166-67 (James Russell Lowell ed., 1890) (1644).

       ¶131 Academic freedom is deeply entrenched in the history

of this country and its college campuses.                          Universities are

unique places for intellectual growth, where both students and

professors can "follow truth wherever it may lead."                             Those who

engage in the pursuit of truth, who propound ideas and challenge

others, must enjoy the freedom to speak on matters of public

concern without the sword of Damocles menacing their discourse.

       ¶132 "Mere unorthodoxy or dissent from the prevailing mores

is not to be condemned.              The absence of such voices would be a
symptom of grave illness in our society."                       Sweezy, 354 U.S. at

251.    Suppression of viewpoints confronting the current cultural

orthodoxy would surely lead to academic stagnation and imperil

the    future   of    America.        If   institutional         silencing       of    non-

majority     viewpoints      replaces        the     search     for     truth,     higher

education becomes nothing more than an echo chamber of familiar

and recycled perspectives, and the dialectic dies with it.




                                           21
                                                       No.   2017AP1240.rgb


    ¶133 The court ensures the dialectic is alive and well in

Wisconsin,   and   academic   freedom   along   with   it.   I   join   the

majority opinion in full.




                                  22
                                                                       No.   2017AP1240.dk


       ¶134 DANIEL KELLY, J.            (concurring).           I offer this brief

concurrence         because   I   believe         that    not   only     was    the     FHC

compositionally biased, the University's Discipline Procedure is

itself         structurally   biased.        The     FHC    cannot      be     considered

impartial because, even though it was hearing the case, it was

also one of the contending parties:                      The FHC is the University

inasmuch as it is composed entirely of University employees.

Faculty Statutes § 307.07(6).                But it was not just the FHC——

everyone in the disciplinary process was a University employee.

Thus, the University (by its designated prosecutor1) presented

its case to the University (in the form of the FHC2), which then

made       a   recommendation     to   the       University     (in    the     person   of

President Michael Lovell3).              We have long known the problems

attendant upon allowing a party to decide its own case:

            No man is allowed to be a judge in his own cause;
       because   his  interest   would  certainly  bias   his
       judgment, and, not improbably, corrupt his integrity.
       With equal, nay with greater reason, a body of men,
       are unfit to be both judges and parties, at the same
       time; . . . .
The Federalist No. 10, at 59 (James Madison) (Jacob Cooke ed.,

1961).          Echoing Madison, the United States Supreme Court has

said that "no man can be a judge in his own case[,] and no man

       1
       See   Faculty   Statute   § 307.07(11)  (stating  the
"Administration may appear or be represented by its legal
counsel").    At the hearing, the University appeared by two
attorneys.
       2
           See Faculty Statute § 307.07(1).
       3
       See Faculty Statutes § 307.07(18)-(19); Faculty Handbook
art. 4, § 1.01.1(1).


                                             1
                                                                            No.   2017AP1240.dk


is   permitted        to   try    cases     where      he    has    an    interest       in    the

outcome."       In re Murchison, 349 U.S. 133, 136 (1955).

       ¶135 And yet, the University tells us we are to defer to

its determination that it did not breach its contract with Dr.

McAdams.         That      proposition          threatens         the     very    concept       of

contract.         A    contract       is    supposed        to     bind    the    parties       to

ascertainable         obligations.              Mgmt.       Comput.       Servs.,       Inc.    v.

Hawkins, Ash, Baptie & Co., 206 Wis. 2d 158, 178, 557 N.W.2d 67

(1996) ("[A] contract must be definite as to the parties' basic

commitments and obligations.").                     But if in a contract between

Mr. Smith and Mr. Brown, Mr. Smith is the unreviewable judge of

whether     he    has      himself         breached         the    contract,        then       his

contractual obligations mean nothing but what he wishes them to

mean.    That, of course, is no contract at all.

       ¶136 I am not the only one to notice how this type of

structural bias can turn tenure into employment-at-will.                                       The

D.C.    Circuit       in   McConnell       v.    Howard      University,          818 F.2d 58

(D.C.    Cir.     1987),      recognized         the    incongruity          of     casting      a
university as the unreviewable judge of its dispute with one of

its faculty members.                  "If we were to adopt a view limiting

judicial review over the substance of the Board of Trustees'

decision,    we       would      be   allowing      one      of    the     parties       to    the

contract to determine whether the contract had been breached."

Id. at 68.       I agree with McConnell that it "would make no sense

for a court blindly to defer to a university's interpretation of

a tenure contract to which it is an interested party."                                   Id. at



                                                2
                                                No.   2017AP1240.dk


69.   Doing so "would make a sham of the parties' contractual

tenure arrangement."   Id. at 68.

      ¶137 I am authorized to state that REBECCA GRASSL BRADLEY

joins this concurrence.




                                    3
                                                                    No.    2017AP1240.awb


     ¶138 ANN WALSH BRADLEY, J.                    (dissenting).          At its core,

academic freedom is a professional principle, not merely a legal

construct.1         It embraces the academic freedom of the faculty as

well as the academic freedom of the institution.                                "Academic

freedom    thrives      not    only   on     the   independent      and     uninhibited

exchange of ideas among teachers and students, but also . . . on

autonomous decisionmaking by the academy itself."                           Regents of

Univ.    of   Michigan        v.   Ewing,    474 U.S. 214,    226     n.12      (1985)

(internal citations omitted).

     ¶139 Within        academic      freedom      lies    the    concept       of   shared

governance.         It includes the right of faculty to participate in

the governance of the institution on academic-related matters.

Shared governance in colleges and universities has been forged

over decades to address the specific issues that arise in the

workplace of higher education.

     ¶140 The        majority      errs     in   conducting       only    half       of   the

academic freedom analysis.                 It fails to recognize, much less

analyze,      the     academic     freedom       of    Marquette     as     a    private,
Catholic, Jesuit university.                As a result, it dilutes a private

educational     institution's         autonomy        to   make   its     own    academic

decisions in fulfillment of its unique mission.




     1
       Rachel B. Levinson, Academic Freedom, Shared Governance,
and the First Amendment after Garcetti v. Ceballos, Stetson
University College of Law, 31st Annual National Conference on
Law      and     Higher     Education     2      (Feb.     2011),
https://www.aaup.org/NR/rdonlyres/4C126513-1194-4317-8123-
459BD9F30A6D/0/Stetson2011AcadFreedomFirstAmdmtoutline.pdf.


                                             1
                                                                             No.       2017AP1240.awb


       ¶141 Further,            the        majority          compounds       this          error      by

rendering        meaningless          a    key     component        of    shared       governance,

reducing the faculty's bargained-for role in reviewing dismissal

for cause to "nothing" or a mere "distraction."                                  In disregarding

the    faculty         hearing            committee's          expertise         and       unanimous

recommendation,            it   throws       aside       a     process     that       is    mutually

agreed upon and time-honored.                       Apparently, the majority thinks

it    is    in   a    better    position          to    address       concerns        of    academic

freedom than a group of tenured faculty members who live the

doctrine every day.

       ¶142 Additionally, the majority conducts its analysis with

a selective view of the facts.                      Missing from its opinion are key

facts that informed McAdams' action.                           After publishing the blog

post, McAdams actively promoted it to local and national media

outlets.             The    record         reflects          that     McAdams         did        so   by

"distributing          copies     of        the     audio       recording        to      interested

journalists and bloggers, posting follow-up stories linking back

to the Nov. 9 post, creating a category of posts linked to
Abbate by name, and arranging to appear on radio and television

interviews about the story and subsequent controversy."                                      McAdams

wrote that he was aware that "'[w]hen one does something that

gets       national    publicity,           some       jerks    are      going    to       say    nasty

things."

       ¶143 That prophecy was fulfilled here.                            Within hours of the

blog post, Abbate started receiving negative emails, which only

multiplied in the following weeks.                           She feared for her safety at
Marquette and within weeks withdrew her dissertation proposal

                                                   2
                                                             No.    2017AP1240.awb


and    transferred      to    another        university     despite       adverse

consequences to her academic progress.

       ¶144 The travesty of the majority opinion lies not just in

its decision for Marquette University.              Because Marquette has

adopted a definition of academic freedom and uniform procedures

that have been embraced by many other colleges and universities,

the decision is far reaching.               The majority's decision to so

readily discard institutional academic freedom and to disrespect

part   of   the   time-honored    and    bargained-for     shared     governance

procedures will reverberate throughout this state.

       ¶145 Finally,    because   I     determine   that    the    doctrine    of

academic freedom does not protect McAdams from discipline, I

address his argument that the First Amendment does.                  McAdams is

wrong.      His contract does not give him the full-throated First

Amendment rights that would be given a private citizen vis-à-vis

the government.

       ¶146 Accordingly, I respectfully dissent.

                                        I
       ¶147 The majority errs first by curbing its discussion of

academic     freedom.    It   takes     an    expansive    view    of    McAdams'

academic freedom, but does not pay any mind to the academic

freedom of the university.

       ¶148 "Academic freedom thrives not only on the independent

and uninhibited exchange of ideas among teachers and students,

but    also . . . on    autonomous      decisionmaking       by    the    academy

itself[.]"        Ewing, 474 U.S. at 226 n.12             (internal citations
omitted).      The term "academic freedom" is used to denote both

                                        3
                                                            No.    2017AP1240.awb


the   freedom     of   the   academic    institution   to   pursue       its   ends

without interference from the government, as well as the freedom

of    the    individual      teacher    to   pursue   desired     ends    without

interference from the institution.2            Piarowski v. Illinois Cmty.

      2
       The definition of academic freedom in Marquette's faculty
handbook focuses on this second type of academic freedom,
"[p]rofessorial academic freedom," or "that proper to the
scholar-teacher."   Marquette University, Handbook for Full-Time
Faculty, "Rights and Responsibilities" 47 (version approved Aug.
27,      2013,     last      amended     Nov.     13,      2017),
http://www.marquette.edu/provost/_includes/documents/Facultyhand
booklastupdatedMay82018numbered.pdf.   Marquette's definition of
academic freedom follows closely that of the AAUP's 1940
Statement of Principles on Academic Freedom and Tenure.
Marquette's definition provides in relevant part:

      Academic freedom is prized as essential to Marquette
      University and to its living growth as a university.
      Professorial academic freedom is that proper to the
      scholar-teacher, whose profession is to increase
      knowledge in himself/herself and in others. As proper
      to the scholar-teacher, academic freedom is grounded
      on competence and integrity.

      When scholar-teachers carry on their academic lives in
      educational institutions, integrity requires both
      respect for the objectives of the institution in which
      they choose to carry on their academic lives and
      attention to the task of reevaluating these objectives
      as a necessary condition of living growth in human
      institutions.

      The University, because it prizes academic freedom,
      proposes the following safeguards to that freedom:

          . . .

              c.    The college or university teacher is a
              citizen, a member of a learned profession, and an
              officer of an educational institution.       When
              he/she speaks or writes as a citizen, he/she
              should be free from institutional censorship or
              discipline, but his/her special position in the
              civil community imposes special obligations.   As
                                                         (continued)
                                    4
                                                                     No.       2017AP1240.awb


Coll. Dist. 515, 759 F.2d 625, 629 (7th Cir. 1985) (citations

omitted); see also Feldman v. Ho, 171 F.3d 494, 495 (7th Cir.

1999); J. Peter Byrne, Academic Freedom:                       A "Special Concern of

the First Amendment", 99 Yale L.J. 251 (1989).

      ¶149 To        manifest     this    freedom         to    pursue        their    ends,

educational institutions set their own missions.                          As a Catholic,

Jesuit institution, Marquette University operates according to

certain     guiding     values.      These         values      include    the     "holistic

development      of    students"     and       a       "commitment       to    the    Jesuit

tradition and Catholic social teaching."3                       It is also a guiding

value     of   the    institution    to    foster        "vigorous       yet    respectful

debate."

      ¶150 Marquette's          status    as       a    Jesuit     institution        is   a

cornerstone of its identity.              According to amicus Association of

Jesuit     Colleges     and     Universities:            "Being    'Catholic,         Jesuit

universities' is not simply one characteristic among others but

is [their] defining character, what makes [them] to be uniquely



               a man/woman of learning and an educational
               officer, he/she should remember that the public
               may judge his/her profession and institution by
               his/her utterances.  Hence, he/she should at all
               times be accurate, should exercise appropriate
               restraint, should show respect for the opinions
               of others, and should make every effort to
               indicate that he/she is not an institutional
               spokesperson.

Id.
      3
       See                 Marquette                                         University,
http://www.marquette.edu/about/mission.php                      (last      visited June
22, 2018).


                                           5
                                                                           No.    2017AP1240.awb


what       [they]       are. . . . As       Jesuit     colleges          and     universities,

[they] are a continuation of the Ignatian heritage and of the

distinctive tradition of Jesuit education."

       ¶151 Jesuit           institutions          operate       under         the     "Ignatian

pedagogy."              This educational philosophy encourages faculty to

consider          the     "context"    of     the    individual          students       in   the

classroom          and     "uniquely     characterizes           the     relationship        the

faculty member has with the student [with whom] he [or] she

attempts to create a teaching/learning environment."4

       ¶152 Private          institutional          learning       environments          present

unique          concerns    and   a    particular         need     for    independence        in

decision making.             If the founding principles of each individual

university are to be given life, the institution must possess

the freedom to determine the consistency or inconsistency of

actions with those principles.

       ¶153 Institutional academic freedom is inclusive of four

"essential         freedoms":         "to    determine       for    itself        on   academic

grounds who may teach, what may be taught, how it shall be
taught, and who may be admitted to study."                             Sweezy v. State of

N.H.       by    Wyman,     354 U.S. 234,    263    (1957)        (Frankfurter,       J.,

concurring).             Although no court has clearly defined the scope of

institutional academic freedom, McAdams' conduct and the faculty

hearing committee procedures at issue in this case appear to


       4
       Dr. Susan Mountin, What is Ignatian Pedagogy?, Marquette
University                     Explore                  Series,
http://www.marquette.edu/mission/IgnatianPedagogy.php     (last
visited June 25, 2018).


                                               6
                                                                    No.   2017AP1240.awb


implicate the first of these "essential freedoms":                             who may

teach.      Although     also     relevant      to    public    universities,      this

concern     is   especially       germane       in    the      context    of   private

universities.

    ¶154 In      determining         who   may       teach     at   its    university,

Marquette     has      academic    freedom       to    uphold       its   values    and

principles.      It has academic freedom to provide an educational

environment that is consistent with its mission as a university.

    ¶155 McAdams' appeal focuses on his individual rights, and

the majority follows suit.            However, McAdams' rights to academic

freedom   are    not    the   only    rights     at    issue.5       An    educational

institution,     here     a     private,       Catholic,       Jesuit     institution,

possesses the academic freedom to operate in accordance with its

principles as long as it does not violate governing laws.6                         Such

a right should be given some consideration, rather than the

silent treatment the majority offers.


    5
       See J. Peter Byrne, Academic Freedom: A "Special Concern
of the First Amendment", 99 Yale L.J. 251 (1989) (explaining
that institutional autonomy is a key facet of academic freedom);
David M. Rabban, A Functional Analysis of "Individual" and
"Institutional" Academic Freedom Under the First Amendment, 53
Law      &     Contemp.     Probs.      227,     256      (1990),
https://scholarship.law.duke.edu/cgi/viewcontent.cgi?article=405
7&context=lcp; Donna R. Euben, Academic Freedom of Individual
Professors and Higher Education Institutions: The Current Legal
Landscape, American Association of University Professors 6 (May
2002),
https://www.aaup.org/sites/default/files/files/Academic%20Freedo
m%20-%20Whose%20Right%20(WEBSITE%20COPY)_6-26-02.pdf.
    6
       See, e.g., Powell v. Syracuse Univ., 580 F.2d 1150, 1154
(2d Cir. 1978) (explaining that institutional academic freedom
does not embrace the freedom to discriminate).


                                           7
                                                                       No.   2017AP1240.awb


                                            II

      ¶156 Within the concept of academic freedom lies the right

of faculty to participate in the governance of the institution

in    academic-related          matters.         The      majority      errs           next    in

jettisoning the shared governance of colleges and universities

that has been forged over decades to address the specific issues

that arise in this unique workplace.                      In the majority's view,

the work of the faculty hearing committee (FHC) is of no import.

It instead serves as a mere "distraction":                           "all of the time,

energy, and resources that went into the Discipline Procedure

and    the    richly-detailed          Report      are       distractions          from       the

necessary focus of our analysis."                Majority op., ¶46.

      ¶157 Further, the majority doubles down on this assertion,

overtly      stating     that    the    FHC's      work      represents       nothing          of

substance:      "As far as the Faculty Statutes and Faculty Handbook

are concerned, the president may proceed as if the Report said

nothing      but   that     the     FHC     had     completed          the     Discipline

Procedure."        Id.,    ¶49.        It   deems      the    work    of     the       FHC    not
relevant and even raises the specter that perhaps the university

need not have convened the FHC at all.                    See id., ¶47 n.16.                  Each

of these conclusions ignores the context in which this dispute

arises.      Such analysis renders the concept of shared governance

merely illusory and completely removes faculty input from these

important decisions.

      ¶158 As      observed       above,     the       university       has        a     strong

interest      in   its    own     academic       freedom        to    make     autonomous



                                            8
                                                           No.    2017AP1240.awb


decisions.     It   exercises      that    academic   freedom     through   the

manifestation of the framework of shared governance.7

     ¶159 "Shared governance" allows university faculty to play

a role in decisions that affect the academic mission of the

university.    The American Association of University Professors

(AAUP) has extensively considered and set forth principles of

shared governance in guidance documents.              In 1940, it issued a

Statement of Principles on Academic Freedom and Tenure, and in

the decades that followed, it further refined the foundational

principles therein.8       The principles adduced by the AAUP are well

recognized    and   have    been    widely    adopted    throughout     higher

education.9

     ¶160 Faculty        participation        in      decisions      regarding

curriculum,    tenure,     and     other   academic-related       matters    is

     7
       See Emergency Coal. to Defend Educ. Travel v. U.S. Dep't
of the Treasury, 545 F.3d 4, 15 (D.C. Cir. 2008) (Edwards, J.,
concurring); Judith Areen, Government as Educator:       A New
Understanding of First Amendment Protection of Academic Freedom
and Governance, 97 Geo. L.J. 945, 953-66 (2009).
     8
       The 1940 Statement had its genesis much earlier, in 1915,
when the AAUP's Committee on Academic Freedom and Academic
Tenure formulated a "Declaration of Principles."       In 1970,
"interpretive comments" were added to the 1940 Statement
clarifying certain statements and illuminating the intent of
others.
     9
       See Aaron Nisenson, Faculty Rights in the Classroom,
Academe,          Sept.-Oct.         2017,          at          10,
https://www.aaup.org/article/faculty-rights-
classroom#.WykylGrwZhE ("[M]any colleges and universities have
adopted, either in whole or in substantial part, AAUP policies
on   academic   freedom,   tenure,  and  governance    in   faculty
handbooks,    faculty    contracts,  or    collective    bargaining
agreements.").


                                       9
                                                                    No.    2017AP1240.awb


essential to the operation of the university.                    As the Marquette

Academic      Senate   put   it   in   its    amicus     brief      to     this    court,

"[s]hared governance includes, as a necessary component, prior

faculty review of any attempt by the University administration

to override the protections of tenure and dismiss or suspend a

tenured faculty member."

      ¶161 AAUP's        guidance       documents           include        recommended

procedural protections for faculty members.                      These procedural

protections require that any proposed suspension or dismissal of

a   tenured    faculty   member     come     before    an    independent          faculty

committee for review prior to any adverse employment action.

Marquette      adopted   a   statutory       procedure      consistent        with   the

AAUP's recommended methodology, which sets forth procedures for

contested suspensions or terminations.10

      ¶162 The    independent      committee     called       for     in    the    AAUP's

guidance documents manifest in Marquette's case as the FHC.                            It

is made up of tenured faculty members elected to serve three-

year terms. In accordance with the adopted procedure, the FHC
serves as an advisory body tasked with scheduling a hearing,

determining the existence of cause, and making findings of fact

and conclusions.


      10
       See Marquette University Statutes on Faculty Appointment,
Promotion             and             Tenure            § 307.07,
http://www.marquette.edu/provost/_includes/documents/Facultyhand
booklastupdatedMay82018numbered.pdf.;        compare     American
Association of University Professors, Recommended Institutional
Regulations   on  Academic   Freedom    and   Tenure 79,   83-84,
https://www.aaup.org/file/RIR%202014.pdf (last visited June 25,
2018).


                                        10
                                                                    No.    2017AP1240.awb


      ¶163 Under the majority's analysis, the FHC proceedings are

rendered completely unnecessary.11                 It is the President who makes

the decision as to discipline, the majority states, so there is

no   product    of    the    FHC   to    which      a   court    can   defer.       This

treatment      of    the    FHC    ignores        its   role     within    the   shared

governance structure of the university.12

      ¶164 The FHC is a mutually agreed-upon dispute resolution

mechanism.          It is composed of Marquette faculty members who

signed     contracts       similar      to    McAdams'     and     whose     employment

relationships are governed by the same faculty statutes.                              In

other words, the members of the FHC live and breathe academic

freedom and are in a position to say what the intent of the




      11
       The majority accuses this dissent of proffering a
"formless notion of what shared governance ought to be" rather
than grounding its interpretation in the language of the Faculty
Statutes.    See majority op., ¶58.     I acknowledge that the
Faculty Statutes define the FHC as an "advisory" board. Faculty
Statute § 307.07(1). However, the faculty statutes also include
the bargained-for procedural safeguards giving the faculty the
imperative to weigh in prior to any adverse employment action.
See Faculty Statute § 307.07.   The "form" of shared governance
is provided by these procedural safeguards, which the majority
discards as a "distraction."
      12
       The majority exhorts that this dissent would end the
University's "carefully balanced shared governance" by "turning
a cooperative relationship into an adversarial contest."     See
majority op., ¶89. But the facts of this case fail to bear this
out.    Indeed, in this case the faculty, who the majority
indicates "tries to expand its own sphere of academic freedom at
the expense of the other," unanimously determined that McAdams'
conduct was unprotected. Id.


                                             11
                                                                       No.    2017AP1240.awb


parties     was       in    signing     a   contract      guaranteeing           "academic

freedom."13

      ¶165 Indeed here, the FHC was composed of seven tenured

members of the faculty, chaired by a law professor, and was

observed    by    a     representative       of   the    AAUP.         After     receiving

evidence over the course of four days, the FHC unanimously found

that there was clear and convincing evidence that Marquette had

"discretionary cause" to impose discipline.14                         Accordingly, the

FHC   recommended           that    Marquette     University      President        Michael

Lovell     impose       a    paid    suspension     of   up      to     two     semesters.

Consistent       with       the     FHC's   recommendation,           President     Lovell

imposed upon McAdams a two-semester suspension.
      13
       I also observe that professors like those who make up the
FHC are likely to support a robust academic freedom doctrine.
The members of the FHC are not only sitting in judgment of a
colleague, but interpreting the rules that govern themselves.
It is telling that this group of people unanimously arrived at
the conclusion that McAdams' conduct crossed the line.
      14
       Marquette University Statute on Faculty Appointment,
Promotion and Tenure § 306.03 defines "discretionary cause" as
inclusive of:

      [T]hose circumstances, exclusive of absolute cause,
      which arise from a faculty member's conduct and which
      clearly and substantially fail to meet the standard of
      personal and professional excellence which generally
      characterizes   University  faculties,  but   only  if
      through this conduct a faculty member's value will
      probably be substantially impaired.       Examples of
      conduct that substantially impair the value or utility
      of a faculty member are:         serious instances of
      illegal, immoral, dishonorable, irresponsible, or
      incompetent conduct.     In no case, however, shall
      discretionary cause be interpreted so as to impair the
      full and free enjoyment of legitimate personal or
      academic freedoms of thought, doctrine, discourse,
      association, advocacy, or action.

                                            12
                                                                            No.    2017AP1240.awb


      ¶166 The     United      States          Supreme      Court     has      directed         that

"[w]hen judges are asked to review the substance of a genuinely

academic decision, . . . they should show great respect for the

faculty's professional judgment."                      Ewing, 474 U.S. at 225.                    It

made this pronouncement with respect to a faculty decision that

it   characterized       as    "made          conscientiously            and      with    careful

deliberation."       Id.      We can realize the Supreme Court's command

by   affording     the     respect            due    to     the     FHC's      expertise         and

specialized knowledge.

      ¶167 With     regard      to       the    FHC's       factual       findings,         "great

respect" is surely appropriate.                        The FHC heard four days of

evidence    and    produced         a    detailed          123-page       report         that    was

clearly "made conscientiously and with careful deliberation."

See id.

      ¶168 It is the FHC, and not this court, that observed the

demeanor    of     witnesses            and     is     in     a     position        to     assess

credibility.       Deference to circuit courts' factual findings is

appropriate in similar circumstances.                             Welytok v. Ziolkowski,
2008 WI App 67, ¶28, 312 Wis. 2d 435, 752 N.W.2d 359 (citation

omitted) (explaining that "such deference is appropriate because

the court has the opportunity to observe firsthand the demeanor

of   the    witnesses         and       gauge        the    persuasiveness           of     their

testimony").

      ¶169 Other     jurisdictions              have       echoed    this      approach,        and

realize the Supreme Court's exhortation of "great respect" by

affording     deference        to       the     conclusions         of      faculty       hearing
committees.       For example, in Yackshaw v. John Carroll University

                                                13
                                                                  No.    2017AP1240.awb


Board of Trustees, 624 N.E.2d 225, 225-27 (Ohio Ct. App. 1993),

the Ohio court of appeals reviewed a similar breach of contract

case involving a private university's hearing committee.                               The

Yackshaw court found "rationale and guidance from the standard

of review adopted by administrative agencies, especially when

the involved parties have bound themselves contractually."                             Id.

at 228.

    ¶170 Such      "great       respect"     makes   particular        sense     in     the

context   of   a   private,       Catholic,       Jesuit    institution          with    a

distinct mission like Marquette.                Indeed, in Murphy v. Duquesne

University of the Holy Ghost, 777 A.2d 418, 433 (Pa. 2001), the

Pennsylvania Supreme Court further explained the rationale for

its determination that a faculty hearing procedure like that at

issue   here   was    an    exclusive        procedure.       The       Murphy     court

observed that Duquesne, like Marquette, is a private, Catholic

university with a particular mission:

    The University is an ecumenically-based institution
    dedicated to promoting through the members of its
    tenured faculty the ethical and religious values of
    the   "Judaeo–Christian  tradition   in  its   Catholic
    dimension."     It comes as no surprise that the
    University and its faculty agreed not to cede to any
    lay outsider or secular institution the right to
    define and determine what behavior on the part of a
    faculty member was so antithetical to its mission that
    he could not remain a member of the University's
    community, and instead, concurred that the process set
    out in the Contract would finally decide whether a
    faculty member's actions rose to the level of serious
    misconduct and whether forfeiture was in order.
Id. at 433.

    ¶171 Here,       it    is   also   the      faculty    that   is    in   the      best
position to determine "what behavior on the part of a faculty

                                           14
                                                                           No.    2017AP1240.awb


member [is] so antithetical to its mission that he could not

remain a member of the University's community."                                  See id.      The

faculty        unanimously       determined         that     McAdams       exhibited         such

behavior that violates the norms of the academic profession so

as   to    call    into    question          his    fitness       as   a    member      of    the

university        community.            As   President      Lovell       observed       in    his

letter     to    McAdams,      a      unanimous         decision    in     the     context     of

academia is no small feat:                   "Getting a diverse group of faculty

to unanimously agree on any topic can be difficult, so to have

seven     of    your   peers       uniformly        condemn     and    characterize          your

actions as egregious sends a strong message to my office and to

the broader Marquette community."

      ¶172 By      refusing        to    afford      "great     respect"         to   President

Lovell's reliance on the unanimous faculty determination, the

court as the third branch of government inserts itself into the

fray.     Such an exercise is antithetical to the freedom of the

academic       institution       to     pursue      its    ends    without        interference

from the government.
      ¶173 Rather         than     properly         according      the     respect      due   to

President        Lovell's        reliance          on     the      FHC's     findings         and

conclusions, the majority opinion renders meaningless a key part

of   shared       governance,         reducing       the    faculty's        role     in     this

decisionmaking to nothing.                   It disregards the FHC's expertise,

throwing aside a process that is mutually agreed-upon and time-

honored.




                                               15
                                                                          No.     2017AP1240.awb


                                               III

       ¶174 The majority errs third by disregarding significant

facts in its analysis.                  It concludes that McAdams' blog post

cannot be the basis for discipline because the posting was a

legitimate exercise of McAdams' academic freedom.                               Majority op.,

¶84.      In    the      majority's       view,      "the    blog     post        has   nothing

relevant to say about Dr. McAdams'                       fitness as          a professor."

Id.,   ¶73.         It    further       determines      that    "[j]ust         because       vile

commentary followed the blog post does not mean the blog post

instigated or invited the vileness."                         Id., ¶76.          The majority

misframes the issue.

       ¶175 In        his    letter      to    McAdams       informing          him     of     the

disciplinary action taken, President Lovell is clear that it was

not the views expressed in the blog post that led to discipline:

"I   think     it   is      important     to    state    that       the   sanctions          being

brought      against        you   are    solely      based     on    your    ACTIONS         as   a

tenured faculty member at Marquette University, and have nothing

to do with the political or ideological views expressed in your
blog" (capitalization in original).                      President Lovell's letter

thus makes clear that McAdams was disciplined for his actions,

and not the blog post's viewpoint.                      Thus, the question is not

"whether       [the      blog     post's]      contents        remove       the    doctrine's

protections."            Id., ¶64.        It is whether McAdams' actions are

worthy of protection.

       ¶176 The majority recognizes that in engaging in extramural

activities, a professor "occupies a 'special position in the
civil community,' one that comes with 'special obligations.'"

                                               16
                                                                  No.    2017AP1240.awb


Majority op., ¶65.             Included in these "special obligations" is

the duty to "exercise appropriate restraint."                  Id.

      ¶177 McAdams did not exercise any restraint at all, let

alone appropriate restraint.               I agree with the FHC that "where

substantial       harm    is    foreseeable,       easily    avoidable,        and     not

justifiable,      it     violates    a    professor's     obligations        to    fellow

members of the Marquette community to proceed anyway, heedless

of the consequences."

      ¶178 McAdams'        actions       were   well   summarized       in   President

Lovell's discipline letter, where he approvingly quoted from the

FHC report:       "[McAdams'] use of a surreptitious recording, along

with Ms. Abbate's name and contact information, to hold Ms.

Abbate up for public contempt on his blog, recklessly exposed

her   to   the    foreseeable       harm    that    she     suffered     due      to   Dr.

McAdams's actions."

      ¶179 The      majority      unpersuasively        asserts      that    the       vile

commentary immediately following the blog post "does not mean

the blog post instigated or invited the vileness."                             Majority
op., ¶76.        The only way the majority can reach this conclusion

is by ignoring significant facts in the record.15


      15
       The record reflects that at the time of the events at
issue in this case, Abbate was a graduate student in the
philosophy department at Marquette.    In addition to working on
her dissertation, in the fall of 2014 Abbate taught two sections
of Theory of Ethics, a philosophy class for undergraduates. I
observe that throughout its opinion, the majority cherry-picks
facts when it refers to Abbate as an "instructor" and not a
"student." See, e.g., majority op., ¶1. In doing so, it colors
the facts, disregarding the realities of the power dynamics at
play here between a tenured professor and a graduate student.


                                           17
                                                                         No.    2017AP1240.awb


       ¶180 First, McAdams knew the effect his blog post would

have    on    Abbate.        Among     the    FHC's    factual       findings         that    go

unmentioned by the majority is that Dr. McAdams wrote in a blog

post    that     "[w]hen       one     does     something         that      gets      national

publicity, some jerks are going to say nasty things," indicating

he was well aware of this modern media phenomenon.                             Indeed, that

is exactly what happened here.

       ¶181 Shortly after the post's publication, Abbate began to

receive hateful emails.               The negative communications multiplied

over    the    next    several       days,    particularly          after      the    incident

received coverage on Fox News.                 She was forced to shut down her

email       account    and   remove     her    email       address    from        Marquette's

graduate student website.

       ¶182 Several          of      the      communications          Abbate          received

expressed violent and profane thoughts.                           She feared for her

physical safety and experienced significant detrimental effects

on her mental and physical health.                    A public safety officer was

even posted outside Abbate's classes for two weeks.
       ¶183 Abbate        ultimately         withdrew        from     her      dissertation

proposal defense and transferred to another university.                                    This

transfer       requires      that    she     repeat   three       semesters          of   course

work.

       ¶184 The       majority       further       fails     to     mention        that     "Dr.

McAdams purposefully omitted the name of a supporter of his blog

from    a    comment    he    posted       because    'the    person        was      afraid   of

blowback or harassment.'"                  Why would McAdams do this if he was



                                              18
                                                                   No.   2017AP1240.awb


blissfully unaware of the consequences of publishing a student's

name, as the majority asserts?

       ¶185 Additionally, the FHC report demonstrates that McAdams

has "on at least three occasions used the prospect of a mention

on his blog as a threat."               It indicates that McAdams threatened

a Marquette student, the vice president for student affairs, a

university provost, and a Dean that he would "raise hell" on his

blog    if     they    acted   in   a     manner      inconsistent    with    McAdams'

wishes.      McAdams pointedly told a Dean to "be careful" because

"you don't want to be on my blog."                    Why would McAdams make such

threats if he did not know what would happen to those whose

names were published?

       ¶186 Also conveniently omitted from the majority opinion

are any facts related to McAdams' active promotion of the blog

post to local and national media outlets.                       After he made the

blog post, McAdams actively promoted the story by distributing

copies    of     the   audio   recording         to   interested     journalists     and

bloggers, posting follow-up stories linking back to the post,
creating     a   category      of   posts    linked     to   Abbate    by    name,   and

arranging to appear on radio and television interviews about the

story and subsequent controversy.                     He provided copies of the

surreptitious recording to representatives of Fox News, Inside

Higher Ed, and a local Fox television affiliate.

       ¶187 These omitted facts indicate that McAdams indeed did

"instigate"       or   "invite"     the     vileness     that   followed     his     blog

post.     He knew what would happen, and he actively ensured that
it would happen.

                                            19
                                                                        No.   2017AP1240.awb


      ¶188 McAdams' actions certainly have something "relevant to

say about Dr. McAdams' fitness as a professor."                               See majority

op., ¶72.        McAdams knew what he was doing, and, unfortunately

for   Abbate,     the      blog    post     had     its      intended     effect.        The

revealing of a student's contact information for the purpose of

holding that student up for public ridicule and harassment is

not a protected act of academic freedom.16

                                             IV

      ¶189 Because         I    determine       that    academic     freedom     does    not

save McAdams from the consequences of his actions, I also must

address    his    argument        that    the     First     Amendment     provides      such

salvation.        I   begin       my   examination          of   McAdams'     argument    by

defining the parameters of the First Amendment protections to

which McAdams is entitled.

      ¶190 "The       [F]irst          [A]mendment          to    the    United       States

Constitution      limits         the     actions       of   the    federal      and   state

governments.          It       provides    no     protection       against      action    by

private persons."          Harman v. La Crosse Tribune, 117 Wis. 2d 448,
452, 344 N.W.2d 536 (Ct. App. 1984) (citation omitted); see also

Hudgens v. NLRB, 424 U.S. 507, 513 (1976) ("It is, of course, a

commonplace that the constitutional guarantee of free speech is


      16
       I also observe the potential effects of the majority
opinion on the uninhibited exchange of ideas between faculty and
students at Marquette.    The direct effect of the majority's
decision is to condone or acquiesce in professors' publicly
subjecting students to ridicule and harassment.     But it also
sends an indirect message that may chill the exchange between
faculty and students, lest they find themselves in the same
position as Abbate.


                                             20
                                                 No.   2017AP1240.awb


a guarantee only against abridgement by government, federal or

state.") (citation omitted).

     ¶191 Thus, as a private institution, Marquette's actions

are not limited by the First Amendment.      The First Amendment

does not, without more, protect McAdams from discipline in his

capacity as a professor at a private university.17

     ¶192 However,   Marquette    Faculty   Statute    § 307.07(2)

provides that "[d]ismissal will not be used to restrain faculty

members in their exercise of academic freedom or other rights

guaranteed them by the United States Constitution."         McAdams

contends that this language grants him a contractual right to

free speech that "is coextensive with his right to freedom of

expression under the First Amendment as a private citizen."18



     17
       The First Amendment to the United States Constitution
provides   in  relevant  part:     "Congress  shall  make  no
law . . . abridging the freedom of speech . . . ."   Over the
years, "Congress" has been defined as any government actor.
See, e.g., Matal v. Tam, 582 U.S. __, 137 S. Ct. 1744, 1757
(2017) ("The First Amendment prohibits Congress and other
government entities and actors from 'abridging the freedom of
speech'").
     18
       In his argument before the FHC, McAdams advanced a
different interpretation of this language.   He maintained that
the provision was intended to give Marquette faculty members the
same right vis-à-vis Marquette that government employees have
under the First Amendment to their employers. Although neither
party argues ambiguity here, it appears that such an argument
could be made given the varied interpretation advanced by
McAdams.   The First Amendment rights of a private citizen are
not coterminous with the First Amendment rights of an employee
of a government employer. See, e.g., Pickering v. Board of Ed.
of Twp. High Sch. Dist. 205, Will Cty., Illinois, 391 U.S. 563,
568 (1968).


                                 21
                                                               No.   2017AP1240.awb


      ¶193 Of note in this discussion is the difference between

the   Marquette   Faculty       Statute      and   the   AAUP's        recommended

institutional regulation on this subject.                  McAdams relies on

language that is nonexistent, having been specifically removed

from the Marquette Faculty Statute.

      ¶194 The AAUP recommends for inclusion in faculty contracts

language stating that:      "Dismissal will not be used to restrain

faculty members in the exercise of academic freedom or other

rights of American citizens."19           Marquette's choice not to adopt

the recommended "American citizens" language likely explains why

McAdams'   arguments    before    the     FHC   asserted      rights    not   as   a

citizen but rather rights tantamount to those of an employee of

a government employer.

      ¶195 He now changes course before this court, appearing to

realize that the First Amendment rights of an employee of a

government   employer    have    been     recognized     as   less     than   those

afforded an American citizen.           See, e.g., Pickering v. Board of

Ed. of Twp. High Sch. Dist. 205, Will Cty., Illinois, 391 U.S.
563, 568 (1968).       Marquette's choice not to adopt the language

also supports the argument that it did not intend that Faculty

Statute § 307.07 afford to McAdams the contractual right to the

full-throated First Amendment protections of a citizen.




      19
       American    Association   of   University   Professors,
Recommended Institutional Regulations on Academic Freedom and
Tenure 79, 83, https://www.aaup.org/file/RIR%202014.pdf (last
visited June 25, 2018).


                                        22
                                                                    No.    2017AP1240.awb


       ¶196 Further, I agree with the FHC, the circuit court, and

Marquette that McAdams' proffered interpretation leads to absurd

results.       See Star Direct, Inc. v. Dal Pra, 2009 WI 76, ¶62, 319
Wis. 2d 274,       767 N.W.2d 898          (explaining    that      contracts     are

construed to avoid absurd results).                   If it is indeed the case

that    the     protections     granted         by   Marquette      Faculty      Statute

§ 307.07 are "coextensive" with the rights afforded to private

citizens under the First Amendment, McAdams would be free to

teach       virtually    anything   or    nothing      at   all   in      his   classes.

Marquette       would    be   unable     to    discipline    McAdams       unless    his

speech fell into one of the few, narrow categories of speech

that is not afforded First Amendment protections.20

       ¶197 McAdams asserts that this conclusion does not follow

because       conduct    within     the       classroom     is    governed      by   the

provisions on absolute cause set forth in his contract, and

conduct amounting to absolute cause is not protected by the

First Amendment.          But that is not what Faculty Statute § 307.07

says.       By its plain language, Faculty Statute § 307.07, applies
equally to dismissals based on absolute or discretionary cause.21

       20
        See, e.g., Brandenburg v. Ohio, 395 U.S. 444, 447 (1969)
(speech intended and likely to incite imminent lawless action);
Chaplinksy v. New Hampshire, 315 U.S. 568, 572 (1942) (fighting
words).
       21
       Marquette          Faculty      Statute       § 307.07(2)          provides    in
relevant part:

       A faculty member who has been awarded tenure at
       Marquette University may only be dismissed upon a
       showing of absolute or discretionary cause, as these
       terms are defined by the Handbook for Full-Time
       Faculty (hereinafter University Statutes), Section
                                                     (continued)
                                23
                                                                 No.    2017AP1240.awb


      ¶198 In fact, McAdams' interpretation of                   Faculty Statute

§ 307.07   would      render   Marquette's       standards      for    absolute      and

discretionary cause meaningless.                See Maryland Arms Ltd. P'ship

v. Connell, 2010 WI 64,             ¶45, 326 Wis. 2d 300, 786 N.W.2d 15

("When possible, contract language should be construed to give

meaning    to    every    word,     'avoiding     constructions        which      render

portions    of    a      contract    meaningless,       inexplicable         or    mere

surplusage.'").       Under McAdams' misreading, so long as some form

of   protected    speech     was    involved,      he   could   not     be   punished

despite failing the tests for absolute or discretionary cause.

      ¶199 Accordingly, I conclude that neither academic freedom

nor the First Amendment saves McAdams from the consequences of

his reckless actions.

      ¶200 For the foregoing reasons, I respectfully dissent.

      ¶201 I     am   authorized      to   state    that   Justice      SHIRLEY      S.

ABRAHAMSON joins this dissent.




      306.02 (absolute cause) or 306.03 (discretionary
      cause).    Dismissal will not be used to restrain
      faculty members in their exercise of academic freedom
      or other rights guaranteed them by the United States
      Constitution.


                                           24
    No.   2017AP1240.awb




1